Exhibit 10.21

200 & 300 OCEANGATE, LONG BEACH, CALIFORNIA

 

 

PURCHASE AGREEMENT

BETWEEN

200 OCEANGATE, LLC, A DELAWARE LIMITED LIABILITY COMPANY

AND

MOLINA CENTER LLC, A DELAWARE LIMITED LIABILITY COMPANY

OCTOBER 11, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Agreement of Sale      1    2.   Purchase Price      2    3.  
Non-Refundable Payment and Deposit      2    4.   Documents to be Delivered to
Buyer      4    5.   Title      6    6.   Access      7    7.   Due Diligence
Period      9    8.   Acceptance of Property “As Is”      10    9.   Conditions
to Closing      13    10.   Closing      14    11.   Representations and
Warranties      21    12.   Risk of Loss; Insurance Proceeds; Condemnation     
27    13.   Assignment      26    14.   Seller’s Covenants During Contract
Period      27    15.   ARBITRATION OF DISPUTES      29    16.   Indemnification
     31    17.   Miscellaneous      31    18.   Notice      31   

LIST OF EXHIBITS

 

Exhibit A    Description of the Land Exhibit B    Materials and Documents
Delivered to Buyer Exhibit C    Rent Roll Exhibit D    Form of Tenant Estoppel
Certificate Exhibit E    Service Contracts Exhibit F    Grant Deed Exhibit G   
Bill of Sale and General Assignment Exhibit H    FIRPTA Affidavit Exhibit I   
Form of Tenant Notice Letter Exhibit J    Form of Owner’s Affidavit Exhibit K   
Buyer’s Insurance Exhibit L    Seller’s Insurance

 

 

- i -



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

200 & 300 OCEANGATE, LONG BEACH, CALIFORNIA

THIS AGREEMENT is entered into as of the 11th day of October, 2011 (“Contract
Date”), by and between 200 OCEANGATE, LLC, a Delaware limited liability company
(“Seller”), and MOLINA CENTER LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

Seller owns and is offering for sale the land and improvements commonly known as
200 & 300 Oceangate, Long Beach, California, and more completely described
below. Buyer has offered to buy the property, and the parties are entering into
this Agreement to set forth the terms and conditions of the sale to Buyer.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:

1. Agreement of Sale.

1.1 Seller hereby agrees to sell to Buyer and Buyer hereby agrees to purchase
from Seller that certain real property (the “Land”) with street address of 200 &
300 Oceangate, Long Beach, California, and more particularly described in
attached Exhibit A, together with Seller’s right, title and interest in the
following, which together with the Land, shall be termed the “Property” herein:

(a) the approximately 461,263 square foot office project located at 200 & 300
Oceangate, Long Beach, California and all fixtures and other improvements
located upon the Land (collectively, the “Improvements”);

(b) all easements, rights of way, privileges, licenses, appurtenances and other
rights and benefits of Seller belonging to or in any way related to the Land,
and the Improvements, including water rights, mineral rights, air rights and
development rights, if any (together with the Land and Improvements, the “Real
Property”);

(c) all fixtures, furnishings, equipment and other tangible personal property
owned by Seller that are used for the operation of the Property and that are
located on the Property or that are used exclusively for the operation of the
Property (the “Personal Property”);

(d) the Leases and Service Contracts (as such terms are hereinafter defined) and
all security deposits held by Seller with respect to the Leases;

(e) to the extent assignable, all certificate(s) of occupancy, building or
equipment permits, consents, authorizations, variances, waivers, licenses,
permits, certificates and approvals from any governmental or quasi-governmental
authority necessary for the use of the Land or the Improvements (collectively,
the “Approvals”);

 

- 1 -



--------------------------------------------------------------------------------

(f) all transferable or assignable warranties (the “Warranties”) relating to the
ownership, development, use and operation of the Land and Improvements;

(g) to the extent assignable, all of Seller’s interest in all structural, soil,
seismic, geologic, engineering and other reports and studies, all operating
manuals for all systems, equipment and operating components of the Property, all
marketing materials that are distributed or shown to potential tenants in the
marketing of the Property for lease, photos and depictions, all architectural
drawings, plans and specifications relating to all or any portion of the Real
Property, and all intellectual property rights to the Property, including,
without limitation, trade names, trademarks, service marks, logos or other
source and business identifiers, trademark registrations and applications for
registration used at or relating to the Real Property and any written agreement
granting to Seller any right to use any trademark or trademark registration at
or in connection with the Real Property (the “Intangible Property”).

2. Purchase Price. The purchase price for the Property is Eighty-Three Million
Dollars ($83,000,000.00) (“Purchase Price”) and shall be paid in cash by Buyer
at the Closing (as defined in Section 10.1 below).

3. Non-Refundable Payment and Deposit

3.1 Non-Refundable Payment. On the Contract Date, as consideration for Seller’s
agreement to enter into this Agreement and grant Buyer the right to conduct due
diligence and terminate this Agreement on and subject to the terms of Section 7,
and as a condition precedent to the effectiveness of this Agreement, Buyer shall
deliver directly to Seller, by personal check, cash or wire transfer funds in
the amount of One Hundred and No/100ths Dollars ($100) (the “Non-Refundable
Payment”). The Non-Refundable Payment shall be fully earned and retained by
Seller immediately upon receipt and, notwithstanding any provisions of this
Agreement to the contrary, the Non-Refundable Payment shall not be returned to
Buyer in any circumstance.

3.2 Deposit; Liquidated Damages.

(a) Initial Deposit. Within one (1) business day after the Contract Date, Buyer
shall deposit in an escrow (the “Escrow”) established for the within
contemplated transaction with First American Title Insurance Company, National
Commercial Services, 1850 Mt. Diablo Blvd., Suite 300, Walnut Creek, California,
94596, Attention: Kitty Schlesinger, Order No. NCS-453433-CC (the “Title
Company”), the sum of Five Hundred Thousand Dollars ($500,000) (the “Initial
Deposit”), with instructions to the Title Company to hold the Initial Deposit in
the Escrow in an interest-bearing account, with interest accruing for the
benefit of Buyer. In the event the sale of the Property is consummated, the
Initial Deposit and all interest earned thereon shall be applied towards the
Purchase Price. If Buyer elects to terminate this Agreement pursuant to its
terms or fails to notify Seller in writing that the Property is acceptable, as
provided in Section 7, prior to the end of the Due Diligence Period (as defined
in Section 7), the Initial Deposit and all interest thereon shall be returned to
Buyer, and the parties shall be released from all further obligations and
liability under this Agreement, except for those obligations that survive the
termination of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(b) Additional Deposit. Concurrently with, and subject to, the delivery of the
Approval Notice to Buyer as provided in Section 7, Buyer shall deposit in the
Escrow the additional sum of Two Million and No/100ths Dollars ($2,000,000) (the
“Additional Deposit” and together with the Initial Deposit, the “Deposit”), with
instructions to the Title Company to hold such Additional Deposit in the Escrow,
in an interest bearing account, with interest accruing for the benefit of Buyer.
In the event the sale of the Property to Buyer is consummated, the Deposit and
all interest earned thereon shall be applied towards the Purchase Price.

(c) Non-Refundable Deposit. Upon the delivery by Buyer to Seller of the Approval
Notice, the Deposit shall be non-refundable to Buyer except in the following
events, upon the occurrence of which the Deposit and all interest thereon shall
be returned to Buyer: (i) the Closing fails to occur due to a material default
by Seller under this Agreement; (ii) the Closing fails to occur as a result of a
failure of a condition to Closing in favor of Buyer, but only if such failure
occurs other than as a result of a material default by Buyer under this
Agreement; or (iii) the terms of this Agreement expressly provide for the return
of the Deposit to Buyer. On the Closing Date, the Deposit and all interest
earned thereon shall be applied to the Purchase Price.

(d) Liquidated Damages. If this Agreement does not terminate pursuant to
Section 7, but Buyer fails to consummate this transaction on the scheduled
Closing Date (as defined in Section 10.1) due to default by Buyer and any such
default continues for five (5) business days after written notice from Seller to
Buyer, which written notice shall detail such default, Seller shall be entitled
to the Deposit, and all interest thereon, as liquidated damages. The parties
have acknowledged and agreed that Seller’s damages, in the event of a default by
Buyer, would be extremely difficult or impracticable to determine. Therefore, by
placing their initials below, the parties acknowledge that the Deposit, and all
interest thereon, has been agreed upon, after negotiation, as the parties’
reasonable estimate of Seller’s damages. Notwithstanding the foregoing, in no
event shall Seller’s ability to recover from Buyer any loss, cost, damage or
expense pursuant to any indemnification or other provision of this Agreement
that survives the Closing be deemed limited in any respect by this provision or
by Seller’s receipt of the Deposit. The parties agree that the Deposit is not
intended as a forfeiture or penalty within the meaning of California Civil Code
Sections 3275 or 3369 but shall be treated as liquidated damages pursuant to
California Civil Code Sections 1671, 1676 and 1677.

 

/s/ Jeanne R Myerson, President   /s/ John C. Molina, CFO

 

 

 

Seller   Buyer

This Section 3.2 is not intended to limit Seller’s remedies under Sections 6,
17.7 or 17.8.

 

- 3 -



--------------------------------------------------------------------------------

4. Documents to be Delivered to Buyer.

4.1 Due Diligence Deliveries. Seller has provided Buyer with, and Buyer
acknowledges receipt of, copies of the materials and documents identified in
Exhibit B attached hereto.

4.2 Title Report. Seller has also provided to Buyer, and Buyer acknowledges
receipt of that certain title commitment for the Property prepared under Order
No. NCS-453433-CC, dated September 9, 2011, together with a copy of each
document referred to therein (collectively, the “Preliminary Title Report”).

4.3 Property Documents. Buyer shall have the right, at Buyer’s sole cost and
expense and with at least one (1) business day prior notice, to review Seller’s
real property transaction files (excluding any privileged or confidential
information and excluding any valuation and appraisal information), lease files,
plans and specification files, and other files relating to the Property and its
ownership, operation, management and maintenance during regular business hours,
which files are located in the management office at the Property.

4.4 Leases. Seller shall deliver to Buyer copies of the existing leases, license
agreements and rental agreements covering any portion of the Property, any
guarantees thereof, and all amendments, modifications and supplements thereto as
listed on Exhibit C hereto (each a “Lease” and collectively, the “Leases”).

4.5 Tenant Estoppels.

(a) Seller shall deliver to Buyer an estoppel certificate (a “Tenant Estoppel”),
in the form of attached Exhibit D or, if the applicable Lease provides for a
different form of estoppel in the form specified in the applicable Lease, dated
no earlier than thirty (30) days prior to Closing, from as many of the tenants
of the Property (the “Tenants”) from whom Seller is able to obtain such Tenant
Estoppels through the exercise of Seller’s diligent, good faith efforts. Seller
shall, at least ten (10) days prior to the expiration of the Due Diligence
Period and prior to delivery to the Tenants for execution, deliver completed
forms of Tenant Estoppels to Buyer for Buyer’s review and approval, provided
that Seller shall not be obligated to deliver the form of Tenant Estoppel for
any of the following Tenants (collectively, the “Government Tenants”): (A) the
State of California acting by and through the Director of the Department of
General Services; and (B) the United States of America, Department of Veterans
Affairs. Buyer may disapprove a Tenant Estoppel only if (i) it is not in the
form of Exhibit D or, if the applicable Lease provides for a different form or
content of estoppel in the form or content specified in the applicable Lease,
the form or content provided by the applicable Lease, or (ii) if the information
set forth in the Tenant Estoppel is not consistent with the terms set forth in
the applicable Lease. If Buyer has not responded as to such approval within
three (3) business days of receipt of a Tenant Estoppel, Buyer shall be deemed
to have approved the Tenant Estoppel in question for delivery to Tenant. Seller
shall deliver completed Tenant Estoppels to Buyer as they are received by
Seller. Notwithstanding the foregoing, Seller shall not be obligated to prepare
or seek Tenant Estoppels with respect to the following Leases, as amended and
assigned to date: (1) License Agreement, dated November 30, 2000, by and between
Pacific Towers Associates

 

- 4 -



--------------------------------------------------------------------------------

and Captivate Network, Inc.; (2) Antenna Site License Agreement, dated as of
November 30, 2006, by and between Seller and Direct America Satellite Services;
(3) Telecommunications License Agreement, dated July 13, 2005, by and between
Seller and Rocket Internetworking, Inc.; (4) Telecommunications Access and
License Agreement, dated December 21, 2009, by and between Seller and TCG Los
Angeles, Inc.; (5) License Agreement, dated December 21, 2000, by and between XO
Communications, Inc., and Pacific Towers Associates; and (6) UPS Drop Box
Agreement, dated February 2, 2010, by and between United Parcel Service, Inc.,
and Seller.

(b) Estoppel Thresholds. Buyer shall have a right to terminate this Agreement
upon written notice prior to the Closing Date and receive a refund of the
Deposit and all interest thereon as its sole remedy if Seller fails to deliver
to Buyer at least three (3) days prior to the Closing Date, Tenant Estoppels
from (i) the State of California acting by and through the Director of the
Department of General Services, which is the contracting party under five
(5) separate Leases – State Lands Commission (two Leases), California Coastal
Commission, and Department of Industrial Relations (two Leases), confirming that
such Leases are in effect, that the Tenant has no default claims against Seller,
that the term of the Lease is consistent with the term reflected in the Lease,
and that the base monthly rent payable is consistent with the base monthly rent
shown in the Lease, (ii) the United States of America, Department of Veterans
Affairs confirming that the Lease is in full force and effect, the date to which
the rent and other charges have been paid in advance, if any; and whether any
notice of default has been issued, and (iii) each of (1) AECOM Technology Corp.,
(2) Pacific Maritime Association, (3) Long Beach Publishing Company, Inc., and
Medianews Group, Inc., (4) J. Perez Associates, Inc., and (5) Crowell Weedon &
Co. (collectively, the “Major Non-Government Tenants in Occupancy”) in the form
approved or deemed approved by Buyer pursuant to Section 4.5(a) above. Buyer
acknowledges and agrees that if the Major Non-Government Tenants in Occupancy
delete or modify one or both of sections 20 and 21 of the form Tenant Estoppel
attached as Exhibit D, such deletion(s) or modification(s) shall not constitute
a change in the form approved or deemed approved by Buyer. As used in this
Agreement, the term “Major Non-Government Tenants” shall mean the Major
Non-Governmental Tenants in Occupancy.

4.6 Service Contracts. Seller has delivered to Buyer, and Buyer acknowledges
receipt of, copies of the service, maintenance, management and other contracts
and agreements related to the operation and management of the Property,
excluding the property management agreement which will not be assigned at
Closing, all of which are listed on the attached Exhibit E (the “Service
Contracts”). If Buyer delivers the Approval Notice, Buyer shall be deemed to
have agreed to assume at Closing all of the Service Contracts.

4.7 Survey. Seller shall deliver a copy of Seller’s existing survey to Buyer
(the “Survey”). Buyer may, at its sole cost and expense, cause the Survey to be
updated and recertified as deemed necessary and appropriate by Buyer.

4.8 Discharge Permit. So long as this Agreement remains in effect, Seller shall
endeavor, at its sole cost and expense, to obtain a discharge permit from an
applicable regulatory authority (a “Discharge Permit”) with respect to the
operation of the water collection and discharge system at the Property (the
“Discharge System”). Seller confirms that it has retained and shall continue to
retain, at its sole cost and expense, Kennedy/Jenks Consultants to oversee

 

- 5 -



--------------------------------------------------------------------------------

the necessary water quality testing, produce the reports and collect the data
required in connection with obtaining a Discharge Permit (the “Water
Testing”). Seller shall promptly provide, or cause to be promptly provided, to
Buyer (on an ongoing basis for so long as this Agreement remains in effect)
copies of all reports, studies and data obtained and/or generated by Seller’s
consultants with respect to any Discharge Permit, the Discharge System and/or
the Water Testing and any applications or other materials submitted to, and any
written correspondence with, any applicable regulatory authority with respect to
a Discharge Permit, the Discharge System and/or the Water Testing. If a
Discharge Permit is issued prior to Closing, from and after the issuance of such
Discharge Permit and continuing until Closing, Seller shall perform all
sampling, analysis and data collection as and when required under such Discharge
Permit, and disclose the same promptly to Buyer. Buyer shall have the right,
from time to time during the Due Diligence Period, to collect samples of water
discharged via the Discharge System (“Samples”), and to perform water quality
testing and analysis on such Samples, at Buyer’s cost; provided, however:
(i) Buyer shall not (without Seller’s prior consent) collect Samples more often
than once per calendar week (except that Buyer shall be allowed to collect a
high tide sample followed by a low tide sample, or vice-versa, as long as such
sampling collection is completed within a 24 hour period); (ii) Buyer’s right to
collect Samples shall cease upon Buyer’s receipt of written notice from Seller
confirming that a Discharge Permit covering the operation of the Discharge
System has been formally issued and is currently effective; (iii) Samples shall
be collected using sampling protocols acceptable to Seller (in Seller’s
commercially reasonable discretion); (iv) testing and analysis performed on any
Samples shall be performed by laboratories (and in accordance with protocols)
acceptable to Seller (in Seller’s commercially reasonable discretion); and
(v) access to the Property in connection with the collection of Samples shall be
subject to the requirements of Section 6.

5. Title.

5.1 Title Commitment. Buyer shall be responsible for obtaining, no later than
the end of the Due Diligence Period, a commitment from the Title Company to
issue at Closing a policy of title insurance in a form acceptable to Buyer,
which is not conditioned on the performance by any party or third party of any
actions other than the express obligations of the parties under this Agreement
(the “Commitment”). Seller will provide, at Closing, an affidavit to the Title
Company in the form attached hereto as Exhibit J. Buyer shall deliver the
Commitment to Seller together with a letter from Buyer to Seller stating that
the exceptions to title reflected in the Commitment are approved by Buyer. If
Buyer does not provide Seller with the Commitment and such letter prior to the
expiration of the Due Diligence Period, the title reflected in the Preliminary
Title Report (or any updated title report) shall be deemed unacceptable and
disapproved, this Agreement shall terminate and the Deposit, together with all
interest thereon, shall be returned to Buyer. Seller shall have no duty to cure,
and Buyer shall not be entitled to any offset or credit against the Purchase
Price due to, any defect in the title to the Property or any condition or aspect
of the Property, to which Buyer may object, except as may be agreed by Seller in
writing, in its sole and absolute discretion; provided, however, that Seller
shall remove, bond over, or obtain a title endorsement for any liens (“Seller
Liens”) that affect the Property and that are not liens for taxes or assessments
accruing on or after the Closing and that are not created by, or the result of
actions of, Buyer, Molina or any of their respective affiliates, agents,
employees or contractors. Any cure that Seller has so agreed to perform or is
obligated to

 

- 6 -



--------------------------------------------------------------------------------

perform shall become a condition precedent to Closing in favor of Buyer and
shall be cured by the Closing Date. For purposes of this Section 5.1, a “cure”
of a title exception means the elimination of such exception from title and
shall not include the bonding of, or endorsement over unless such bonding is in
an amount and on terms required by the Title Company for elimination of such
exception from the Title Policy (as defined in Section 5.3) as reasonably
determined by Buyer. If such cure is not accomplished by the Closing Date,
Buyer, as its sole and exclusive remedy, may either terminate this Agreement, in
which case the Deposit shall be returned to Buyer, or waive such objection and
complete the Closing subject to such exception, provided that if Seller refuses
to remove a Seller Lien at Closing, Buyer shall have the right to instruct the
Title Company, as escrow agent, to apply a portion of the Purchase Price
sufficient to discharge such Seller Lien at Closing.

5.2 Permitted Exceptions. The following shall constitute the “Permitted
Exceptions”: (a) the Title Company’s standard exceptions; (b) all exceptions
that are shown on the Commitment; (c) all of the Leases; and (d) all exceptions
that arise after the expiration of the Due Diligence Period and prior to the
Closing that are not Seller Liens and that are approved by Buyer, in writing, in
its sole and absolute discretion, or are caused by Buyer or Molina, their
agents, employees, contractors or representatives or result from any new survey
of the Real Property or any update of any existing survey.

5.3 Title Policy. Evidence of title shall be the issuance by the Title Company
at Closing of a policy of title insurance in the form of the Commitment, subject
only to the Permitted Exceptions (“Title Policy”). Seller shall be responsible
for the cost of a CLTA standard coverage policy of title insurance in the amount
of the Purchase Price; Buyer shall be responsible for the incremental cost of an
ALTA extended coverage policy of title insurance, the cost of any endorsements
to the Title Policy and for providing any necessary surveys (other than the
Survey) to the Title Company.

5.4 No Recording. Neither this Agreement nor any memorandum of this Agreement
shall be recorded by, or on behalf of, Buyer in the Official Records of the
County of Los Angeles. If Buyer violates the terms of this Section 5.4 by
recording or attempting to record this Agreement or a memorandum thereof, such
act shall not operate to bind or cloud the title to the Property, shall
constitute a material breach and default by Buyer under this Agreement, and
shall entitle Seller to terminate this Agreement by written notice to Buyer,
which termination notice may be recorded against the Property.

6. Access.

6.1 Provided that Buyer has complied with the insurance requirements in
Section 6.3 and gives Seller at least one (1) business day’s prior notice (oral
or written), Seller shall allow Buyer and authorized representatives of Buyer
reasonable access, at reasonable times, to the Property for the purposes of
satisfying Buyer with respect to the Property. In performing its examinations
and inspections of the Property, Buyer shall use reasonable efforts to minimize
any interference with Seller’s and the Tenants’ use and occupancy of the
Property. Seller shall have the right at all times to have a representative of
Seller accompany any of Buyer or Buyer’s employees, agents, contractors,
consultants, officers, directors, representatives, managers or

 

- 7 -



--------------------------------------------------------------------------------

members (collectively, “Buyer’s Agents”) while such persons are on the Property.
Buyer may conduct interviews with the Tenants, provided Buyer has given Seller
no less than two (2) business days notice prior to any such interview, and
provided further that Seller shall have the right to be present at all such
interviews. Buyer’s breach of this Section 6.1 (and all subsections) shall
constitute a material breach and default by Buyer of this Agreement. All
investigations and inspections shall be performed in compliance with this
Section 6 and all local, state and federal laws, rules and regulations,
including, without limitation, any and all permits required thereunder, which
permits shall be obtained by and at the sole cost of Buyer.

(a) Buyer shall not conduct or allow any physically intrusive or destructive
testing of, on or under the Property, without Seller’s prior written consent,
which consent may be withheld at Seller’s sole and absolute discretion;
provided, however, Buyer may, subject to its damage and repair obligations in
this Section 6.1 and 6.2, inspect the Property for asbestos-related materials.
Buyer shall provide Seller with two (2) days written notice prior to the
commencement of any physically intrusive or destructive testing, accompanied by
a detailed work plan describing the nature, scope, location and purpose of the
proposed work. Buyer acknowledges and agrees that Seller’s review of Buyer’s
work plan is solely for the purpose of protecting Seller’s interests, and shall
not be deemed to create any liability of any kind on the part of Seller in
connection with such review that, for example, the work plan is adequate or
appropriate for any purpose or complies with applicable legal requirements. All
work and investigations shall be performed in compliance with all local, state
and federal laws, rules and regulations, including, without limitation, any and
all permits required thereunder, all of which shall be at the sole cost and
expense of Buyer.

(b) During the performance of Buyer’s investigations, Buyer shall promptly
remove and properly dispose of all samples, substances and materials extracted
from or generated by Buyer at the Property and, upon the completion of its
investigations, shall return the Property to its original condition, including
the removal of all equipment and materials used or generated during its
investigations. Buyer shall name itself as the generator on any waste manifests
required to dispose of said materials and shall obtain its own waste generator
identification number with respect thereto. If Buyer fails to perform or cause
such restoration, and such failure shall continue for two (2) days after Buyer
receives written notice from Seller demanding the cure thereof, Seller may
perform or cause to be performed such restoration work, and Buyer shall
reimburse Seller for all the costs and expenses thereof within two (2) days
after receipt of bills therefor from Seller.

6.2 Notwithstanding anything in this Agreement to the contrary, any entry upon,
inspection, or investigation of the Property by Buyer or Buyer’s Agents shall be
performed at the sole risk and expense of Buyer, and Buyer shall be solely and
absolutely responsible for the acts or omissions of any of Buyer’s Agents.
Furthermore, Buyer shall protect, indemnify, defend and hold Seller, and its
successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, punitive or otherwise), liabilities, claims,
causes of action, judgments, costs and legal or other expenses (including, but
not limited to, attorneys’ fees and costs) (collectively, “Access Claims”)
suffered or incurred by any or all of such indemnified parties to the extent
resulting from any act or omission of Buyer or Buyer’s Agents in connection
with: (i) Buyer’s inspection or investigations of the Property; (ii) Buyer’s
entry upon the

 

- 8 -



--------------------------------------------------------------------------------

Property; (iii) any activities, studies or investigations conducted at, to, or
on the Property by Buyer or Buyer’s Agents; or (iv) the presence by Buyer or
Buyer’s Agents at or on the Property. If at any time prior to Closing, Buyer or
Buyer’s Agents cause any damage to the Property, Buyer shall, at its sole
expense, immediately restore the Property to the same condition as existed
immediately prior to the occurrence of such damage as determined by Seller in
Seller’s reasonable discretion. Buyer’s obligations under this Section 6.2 shall
survive the termination of this Agreement or the Closing, as the case may be,
notwithstanding any other provisions herein to the contrary, and shall not be
limited by the terms of Section 3. Buyer shall, at all times, keep the Property
free and clear of any mechanics’, materialmen’s or design professional’s claims
or liens arising out of or relating to its investigations of the Property. The
foregoing provisions of this Section 6.2 shall not apply to, and Buyer shall
have no liability for, or obligation to protect, indemnify, defend or hold
Seller (or any other person or party) harmless from or against any of the
following: (i) the discovery by Buyer or any of Buyer’s Agents of any Hazardous
Material on, under or affecting the Property, except to the extent that Buyer
and Buyer’s Agents exacerbate such condition in any material respect; (ii) the
discovery by Buyer or Buyer’s Agents of adverse physical, environmental,
economic, neighborhood or other conditions at, on, in, under, around or
affecting the Property, except to the extent that Buyer and Buyer’s Agents
exacerbate such condition in any material respect; or (iii) events, occurrences
or conditions resulting from the acts or omissions of Seller or Seller’s agents
or representatives, except to the extent Buyer and Buyer’s Agents exacerbate
such events, occurrences or condition in any material respect. Notwithstanding
anything in this Section 6.2 to the contrary, Buyer shall have no duty or
obligation to identify or repair any condition in, on or affecting the Property
that Buyer or Buyer’s Agents discover or of which they are aware that may or
could be unsafe or dangerous unless and to the extent such unsafe or dangerous
condition was caused by the Buyer or Buyer’s Agents.

6.3 Buyer shall maintain in full force and effect during the term of this
Agreement, the public liability insurance covering Buyer and its activities at
the Property on the terms and with the coverages described in the ACORD
Certificate of Liability Insurance attached hereto as Exhibit K, naming Seller
as an additional insured under all such liability insurance.

7. Due Diligence Period. Buyer shall have until 5:00 p.m., California time, on
the date that is thirty (30) days after the Contract Date (“Due Diligence
Period”) to inspect and investigate the Property, including roof, plumbing,
soils, electrical, sprinkler, water, sewer, mechanical, engineering, heating,
ventilation and air conditioning and life safety systems, structural integrity
of the Improvements, measurement of the square footage of the Land and
Improvements, legal status and requirements pertaining to the Property
(including applicable building codes, zoning, environmental, public health and
fire safety laws), hazardous substance inspections including preparation of an
environmental assessment, suitability of the Property for Buyer’s purposes and
all other matters of significance to Buyer. Buyer agrees to keep the results of
such testing and inspections confidential, except to the extent that disclosure
is required by law (in which case Buyer will notify Seller in writing prior to
making any such disclosure), which confidentiality obligations shall survive the
termination of this Agreement. Buyer shall order and pay for all costs and
expenses with respect to such inspections and investigations. If, in Buyer’s
sole and absolute discretion, Buyer desires to proceed with its acquisition of
the Property, Buyer shall deliver written notice to Seller (the “Approval
Notice”), prior to the expiration of the Due

 

- 9 -



--------------------------------------------------------------------------------

Diligence Period, stating that it approves the Property, in which case the
parties shall proceed to complete the Closing (subject to the terms and
conditions of this Agreement). If Buyer fails to deliver the Approval Notice
prior to the expiration of the Due Diligence Period or if such Approval Notice
seeks to modify any of the terms or provisions of this Agreement, Buyer will be
deemed to have disapproved the Property and to have exercised its right to
terminate this Agreement pursuant to this Section 7, in which case this
Agreement shall automatically terminate as of the expiration of the Due
Diligence Period and the Initial Deposit, together with all interest earned
thereon, shall be returned to Buyer. Further, if Buyer fails to deposit the full
Additional Deposit in Escrow prior to the expiration of the Due Diligence
Period, regardless of whether Buyer has delivered the Approval Notice, Buyer
will be deemed to have disapproved the Property and to have exercised its right
to terminate this Agreement pursuant to this Section 7, in which case this
Agreement shall automatically terminate as of the expiration of the Due
Diligence Period and the Initial Deposit, together with all interest earned
thereon, shall be returned to Buyer. Notwithstanding anything in this Agreement
to the contrary, Buyer may elect, at any time prior to the expiration of the Due
Diligence Period, for any reason or no reason, to terminate this Agreement, upon
which termination the Deposit and all interest earned thereon shall be refunded
to Buyer and the parties shall have no further obligation to each other excepts
for those obligations which expressly survive such termination.

8. Acceptance of Property “As Is”. ACKNOWLEDGING BUYER’S OPPORTUNITY TO INSPECT
AND INVESTIGATE THE PROPERTY AS PROVIDED IN THIS AGREEMENT, BUYER AGREES TO TAKE
THE PROPERTY “AS IS” WITH ALL FAULTS AND CONDITIONS THEREON, SUBJECT ONLY TO THE
EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER SET FORTH IN THIS
AGREEMENT OR THE OTHER AGREEMENTS ENTERED INTO BETWEEN BUYER AND SELLER AS OF
THE CLOSING DATE. ANY INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS
(“DISCLOSURES”) PROVIDED OR MADE TO BUYER OR ITS CONSTITUENTS BY SELLER, ITS
AGENTS, REPRESENTATIVES OR EMPLOYEES CONCERNING THE PROPERTY SHALL NOT
CONSTITUTE REPRESENTATIONS OR WARRANTIES. BUYER SHALL NOT RELY ON SUCH
DISCLOSURES BUT, RATHER, BUYER SHALL RELY SOLELY ON ITS OWN INSPECTION OF THE
PROPERTY AND THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER IN
THIS AGREEMENT. ACCORDINGLY, BUYER’S DELIVERY OF THE APPROVAL NOTICE PURSUANT TO
THE PROVISIONS OF SECTION 7 (DUE DILIGENCE PERIOD) ABOVE, SHALL CONSTITUTE
BUYER’S ACKNOWLEDGMENT AND AGREEMENT TO THE FOLLOWING: (i) BUYER HAS REVIEWED,
EVALUATED AND VERIFIED THE DISCLOSURES AND DOCUMENTS AND HAS CONDUCTED ALL
INSPECTIONS, INVESTIGATIONS, TESTS, ANALYSES, APPRAISALS AND EVALUATIONS OF THE
PROPERTY (INCLUDING FOR TOXIC OR HAZARDOUS MATERIALS, SUBSTANCES OR WASTES
(DEFINED AND REGULATED AS SUCH PURSUANT TO SECTIONS 25316 AND 25501 OF THE
CALIFORNIA HEALTH & SAFETY CODE, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED (“CERCLA”) OR ANY SIMILAR LAWS AND ALL REGULATIONS PROMULGATED
THEREUNDER)) AS BUYER CONSIDERS NECESSARY OR APPROPRIATE TO SATISFY ITSELF FULLY
WITH RESPECT TO THE CONDITION AND ACCEPTABILITY OF THE PROPERTY (ALL

 

- 10 -



--------------------------------------------------------------------------------

OF SUCH INSPECTIONS, INVESTIGATIONS AND REPORTS BEING HEREIN COLLECTIVELY CALLED
THE “INVESTIGATIONS”); (ii) SELLER HAS PERMITTED BUYER ACCESS TO THE PROPERTY
AND HAS DELIVERED TO, OR MADE AVAILABLE TO, BUYER ALL OF THE MATERIALS
REFERENCED IN SECTION 4 (INCLUDING THE DOCUMENTS AND MATERIALS IDENTIFIED ON
EXHIBIT B) (COLLECTIVELY, THE “DOCUMENTS”); AND (iii) BUYER HAS COMPLETED ITS
DUE DILIGENCE WITH RESPECT TO THE PROPERTY AND THE DOCUMENTS TO ITS
SATISFACTION, IS THOROUGHLY FAMILIAR WITH THE PHYSICAL CONDITION OF THE
PROPERTY, AND SUBJECT ONLY TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER IN THIS AGREEMENT OR THE OTHER AGREEMENTS ENTERED INTO
BETWEEN BUYER AND SELLER AS OF THE CLOSING DATE, IS ACQUIRING THE PROPERTY BASED
EXCLUSIVELY UPON ITS OWN INVESTIGATIONS AND INSPECTIONS OF THE PROPERTY AND THE
DOCUMENTS.

FURTHER, BUYER’S DELIVERY OF THE APPROVAL NOTICE PURSUANT TO THE PROVISIONS OF
SECTION 7 (DUE DILIGENCE PERIOD) ABOVE, SHALL CONSTITUTE BUYER’S ACKNOWLEDGMENT
AND AGREEMENT TO THE PROVISIONS OF THIS SECTION 8 AND THAT, REGARDLESS OF THE
CONTENT OF ANY OF THE DOCUMENTS OR ANY STATEMENTS THAT SELLER, ITS AGENTS,
EMPLOYEES, OFFICERS, CONTRACTORS, PARTNERS OR MEMBERS MAY HAVE MADE TO BUYER,
ITS AGENTS, EMPLOYEES, OFFICERS, CONTRACTORS, PARTNERS OR MEMBERS PRIOR TO OR
DURING THE DUE DILIGENCE PERIOD, OTHER THAN THE EXPRESS REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER IN THIS AGREEMENT AND THE OTHER AGREEMENTS
ENTERED INTO BY AND BETWEEN BUYER AND SELLER AS OF THE CLOSING DATE, SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (1) THE NATURE, QUALITY OR
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY; (2) THE INCOME TO BE DERIVED FROM THE PROPERTY; (3) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES THAT BUYER MAY CONDUCT THEREON;
(4) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(5) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; OR (6) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. BUYER
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY CERCLA AND REGULATIONS PROMULGATED
THEREUNDER.

 

- 11 -



--------------------------------------------------------------------------------

EXCEPT WITH RESPECT TO HAZARDOUS MATERIALS THAT WERE DISCHARGED, RELEASED OR
DISPOSED BY SELLER OR ITS MEMBERS, MANAGERS, PARTNERS, DIRECTORS, OFFICERS,
SHAREHOLDERS, TRUSTEES, BENEFICIARIES, AGENTS, EMPLOYEES AND REPRESENTATIVES IN
VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS AS OF THE DATE OF SUCH DISCHARGE,
DISPOSAL OR RELEASE, BUYER, ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVE, RELEASE
AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION OR CLAIM FOR
CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER (COLLECTIVELY OR
INDIVIDUALLY) OR ITS RELATED ENTITIES, AND ITS AND THEIR MEMBERS, MANAGERS,
PARTNERS, DIRECTORS, OFFICERS, SHAREHOLDERS, TRUSTEES, BENEFICIARIES, AGENTS,
EMPLOYEES, REPRESENTATIVES, SUCCESSORS, HEIRS AND ASSIGNS (COLLECTIVELY, “SELLER
AND ITS AFFILIATES”) BASED ON, (x) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR
HEALTH AND SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT,
OR ANY SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED; (y) ANY DISCHARGE,
DISPOSAL, RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON,
AT, TO, OR FROM THE PROPERTY; OR (z) ANY CONDITIONS WHATSOEVER ON, IN, UNDER, OR
IN THE VICINITY OF THE PROPERTY. EXCEPT WITH RESPECT TO ANY CLAIMS ARISING OUT
OF ANY BREACH OF COVENANTS, REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR THE DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT,
BUYER, ON BEHALF OF ITSELF AND ITS PARTNERS, MEMBERS, MANAGERS, DIRECTORS,
OFFICERS, SHAREHOLDERS, TRUSTEES, BENEFICIARIES, AGENTS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS, HEIRS AND ASSIGNS HEREBY RELEASES, SELLER AND ITS
AFFILIATES, FROM ANY AND ALL CLAIMS OF ANY KIND WHATSOEVER, KNOWN OR UNKNOWN,
WITH RESPECT TO ANY ASPECT OF THE PROPERTY, INCLUDING THE FOREGOING MATTERS, AND
SPECIFICALLY WAIVES WITH RESPECT TO ALL SUCH MATTERS THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, AND ANY COMPARABLE LAW APPLICABLE IN THE
STATE WHERE THE PROPERTY IS LOCATED, REGARDING THE MATTERS COVERED BY A GENERAL
RELEASE, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER AND SELLER REPRESENT AND ACKNOWLEDGE THAT THIS SECTION 8 WAS EXPLICITLY
NEGOTIATED AND BARGAINED FOR AS A MATERIAL PART OF BUYER’S CONSIDERATION BEING
PAID. Terms appearing in this Section 8 in all capital letters that have been
defined elsewhere in this Agreement shall have the meanings set forth in such
definitions.

 

- 12 -



--------------------------------------------------------------------------------

9. Conditions to Closing.

9.1 Buyer’s Conditions to Closing. Buyer’s obligation to purchase the Property
is conditioned upon the satisfaction of each of the following conditions each of
which is for the exclusive benefit of Buyer. Buyer may, at any time or times
before the Closing, waive one or more of the following conditions, but only in
writing and any such waiver will not affect its rights and remedies with respect
to the remaining conditions:

(a) Buyer shall have received the requisite Tenant Estoppels as and when
required under Section 4.5(b). If Buyer has not received the requisite Tenant
Estoppels at least six (6) business days prior to the Closing Date, Buyer shall
have the one-time right to extend the Closing Date by an additional two
(2) business days by delivering written notice of Buyer’s exercise of such right
to Seller no later than the date five (5) business days prior to the Closing
Date. If Buyer timely exercises such right, the Closing Date shall be extended
by two (2) business days.

(b) The Rent Roll and Delinquency Report (as defined in Sections 11.1(h) and
11.1(i) below) shall have been updated to a date not earlier than three
(3) business days prior to the Closing Date, and such updated Rent Roll and
Delinquency Report shall not identify any material adverse change (with a change
being deemed to be material and adverse only if the change would expose Buyer to
damages or a loss of income in excess of Thirty-Five Thousand and No/100ths
Dollars ($35,000)) in the aggregate as to all Leases with the Government Tenants
and Major Non-Governmental Tenants as compared to the status of such Leases as
shown on the Rent Roll and Delinquency Report delivered to Buyer two
(2) business days prior to the expiration of the Due Diligence Period pursuant
to Sections 11.1(h) and 11.1(i) below;

(c) No Government Tenant or Major Non-Government Tenant shall have notified
Seller or Buyer of any material adverse change in its Tenant Estoppel (with a
change being deemed to be material and adverse only if the change would expose
Buyer to damages or a loss of income in excess of Thirty-Five Thousand and
No/100ths Dollars ($35,000) in the aggregate as to all such Tenant Estoppels);
no proceedings under any federal or state bankruptcy or insolvency laws have
been commenced by or against any of the Major Non-Government Tenants that have
not been terminated; no general assignment for the benefit of creditors has been
made by any of the Major Non-Government Tenants; and no trustee or receiver of
any of the Major Non-Government Tenants’ property has been appointed;

(d) Seller’s performance of all its obligations hereunder;

(e) The truth, completeness and accuracy, in all material respects, of each
representation and warranty made by Seller as of the Contract Date and the
Closing; and

(f) The issuance at Closing of the Title Policy.

9.2 Seller’s Conditions. Seller’s obligation to sell the Property is conditioned
upon the satisfaction of each of the following conditions, each of which is for
the exclusive benefit of Seller. Seller may, at any time before the Closing,
waive one or more of the following conditions, but only in writing and any such
waiver will not affect its rights and remedies with respect to the remaining
conditions:

 

- 13 -



--------------------------------------------------------------------------------

(a) The performance by Buyer of all its obligations hereunder; and

(b) The truth, completeness and accuracy, in all material respects, of each
representation and warranty made by Buyer as of the Contract Date and the
Closing.

9.3 Seller Default. If, at the Closing, (i) Seller is in default of any of its
obligations hereunder, or (ii) any of Seller’s representations or warranties set
forth in Section 11.1 are untrue, inaccurate or incorrect when given, in any
material respect, or (iii) the Closing otherwise fails to occur by reason of
Seller’s failure or refusal to perform its obligations hereunder in a prompt and
timely manner, and any such circumstance described in any of clauses (i),
(ii) or (iii) continues for five (5) business days after written notice from
Buyer to Seller, which written notice shall detail such default, untruth or
failure, as applicable, then Buyer shall have the right, to elect, as its sole
and exclusive remedy, to (a) terminate this Agreement by written notice to
Seller, promptly after which (A) the Deposit and all interest earned thereon
shall be returned to Buyer, and (B) Seller shall pay to Buyer any title, escrow,
legal and inspection fees incurred by Buyer and any other expenses incurred by
Buyer in connection with its review of the Property, and the negotiation,
documentation and performance of this Agreement (including, without limitation,
the fees and expenses of environmental and engineering consultants, legal and
accounting fees and expenses, and other out-of-pocket third party charges
related to the transactions contemplated by this Agreement and their
consummation), subject to a cap of $125,000 (collectively, “Buyer’s Costs”), in
which case, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive the condition and proceed to Closing, or (c) seek
specific performance of this Agreement by Seller. As a condition precedent to
Buyer exercising any right it may have to bring an action for specific
performance hereunder, Buyer must commence such an action within ninety
(90) days after the occurrence of Seller’s default. Buyer agrees that its
failure to timely commence such an action for specific performance within such
ninety (90) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Property. Notwithstanding the
foregoing, if by Seller’s affirmative acts the remedy of specific performance
has been rendered unavailable to Buyer, Buyer shall have and may assert against
Seller as a result of Seller’s default under this Agreement, any and all rights
available at law and in equity, without imposition of the limitations in this
Agreement on Buyer’s rights, remedies or damages.

10. Closing.

10.1 Closing Date. The consummation of the purchase and sale of the Property
(the “Closing”) shall be held at the offices of the Title Company (or at such
other location as the parties may agree) on the later to occur of: (i) the date
that is twenty-one (21) days after Buyer’s delivery of the Approval Notice; and
(ii) the date that is ten (10) business days following the date upon which both
Buyer and Seller have received written notice confirming that a Discharge Permit
covering the operation of the Discharge System has been formally issued and is
currently

 

- 14 -



--------------------------------------------------------------------------------

effective (the “Closing Date”), which may be extended in accordance with the
terms of Sections 9.1(a), this Section 10.1 and Section 11.2, but in any event
shall not be later than January 13, 2012 (the “Outside Closing Date”). Buyer
acknowledges that Seller is required to defease the existing securitized loan
that is currently secured by a deed of trust on the Property (the “Existing
Loan”) in order to deliver title to the Property free and clear of the lien of
such deed of trust (the “Existing Deed of Trust”). In connection with such
defeasance, Buyer agrees to cooperate in good faith with all usual and customary
requirements imposed by the master loan servicer, bond trustee and ratings
agency for such defeasance transaction so long as Buyer is not required to incur
any additional liability or expense in so doing. The parties acknowledge that,
in light of the defeasance, the Grant Deed (as defined below) will be recorded,
and the Seller’s proceeds will be disbursed, one day after the Closing Date.
Seller may extend the Closing Date by up to three (3) business days to
accommodate such defeasance. Seller shall be solely responsible for any and all
costs, fees and expenses in connection with such defeasance, and any yield
maintenance or other premiums or payments required in connection with such
defeasance. The defeasance of the Existing Loan shall not be a condition to
Seller’s obligation to close the Escrow.

10.2 Seller’s Deposits Into Escrow. Seller shall deposit the following documents
and items into escrow at least one (1) business day prior to the Closing Date:

(a) a duly executed and acknowledged grant deed conveying the Property and
Improvements to Buyer in the form of the attached Exhibit F, together with a
separate transfer tax affidavit (the “Grant Deed”);

(b) a duly executed bill of sale and general assignment, in the form of the
attached Exhibit G (the “Assignment”), transferring the Personal Property,
Leases, Service Contracts, Approvals, Warranties and Intangible Property to
Buyer;

(c) an affidavit in the form of the attached Exhibit H stating that Seller is
not a “foreign person” under IRC Section 1445(f)(3);

(d) tenant notice letters for all tenants at the Property informing them of the
sale of the Property and assignment of the Leases to Buyer, in the form of
attached Exhibit I;

(e) a duly executed affidavit in the form required by the California Franchise
Tax Board certifying that no withholding of any amount of the Purchase Price is
required in connection with the Closing;

(f) Seller’s share of the closing costs as described in Section 10.5 below or
instructions to Title Company to deduct same from the Purchase Price;

(g) an owner’s title affidavit in the form of the attached Exhibit J;

(h) the Rent Roll, updated to a date no earlier than three (3) business days
prior to the Closing Date, certified by Seller as true and correct;

 

- 15 -



--------------------------------------------------------------------------------

(i) A certification that all of the representations and warranties set forth in
Section 11.1 remain true, complete and accurate, except to the extent of any
exceptions to such representations and warranties identified in such
certification; and

(j) such other documents as may reasonably be required to complete the Closing.

10.3 Seller’s Deliveries to Buyer Outside of Escrow. Seller shall deliver to
Buyer at the Property (except as otherwise provided below) on or before the
Closing Date, all of the following:

(a) originals, to the extent in Seller’s possession or control, or copies of the
Leases and the Service Contracts, which copies are certified by Seller as true
and correct;

(b) the original Estoppel Certificates, duly executed by the Tenants, which
shall be delivered to Buyer’s counsel, James Moore of Boutin Jones Inc.;

(c) all keys and security codes to the Property;

(d) electronic or hard copies of all Documents; and

(e) originals or copies of all Lease files and Property files, including all
records, instruments and correspondence related to maintenance and repair, the
Tenants, the Leases, construction and alteration of the Improvements (base
building and tenant improvements), and operation of the Property, to the extent
such files are located at the Real Property.

10.4 Buyer’s Deposits into Escrow. Buyer shall deposit the following into escrow
at least one (1) business day prior to the Closing Date:

(a) the balance of the Purchase Price in immediately available funds;

(b) Buyer’s share of the closing costs as described in Section 10.5. below;

(c) two original duly executed counterparts of the Assignment; and

(d) such other documents as may reasonably be required to complete the Closing.

10.5 Adjustment and Proration. All accounts receivable and all accounts payable
shall be prorated between Buyer and Seller as of 12:01 a.m. on the Closing Date,
on the basis of a 365-day year, with Seller entitled to all accounts receivable
and responsible for all accounts payable with respect to the period prior to
such date and time, and with Buyer entitled to all accounts receivable and
responsible for all accounts payable with respect to the period from and after
such date and time. Prior to Closing, Seller shall prepare for review, comment
and agreement by Buyer a proration statement for the Property, and each party
shall be credited or charged at the Closing, in accordance with the following:

 

- 16 -



--------------------------------------------------------------------------------

(a) Accounts Receivable. Seller shall account to Buyer for any Rents actually
collected by Seller for the month in which the Closing occurs, and Buyer shall
be credited for its pro rata share applicable to the period from and after the
Closing Date. For purposes of this Agreement, the term “Rents” means and
includes Fixed Rents and Additional Rents; “Fixed Rents” means the periodic
fixed rent payable by a Tenant under its Lease; and “Additional Rents” means all
amounts, other than Fixed Rents, due from any Tenant under any Lease, including
without limitation, percentage rents, escalation charges for real estate taxes,
parking charges, marketing fund charges, reimbursement of operating expenses or
common area expenses, maintenance escalation rents or charges, cost of living
increases or other charges of a similar nature, if any, and any additional
charges and expenses payable under any Lease.

(b) Accounts Payable. For purposes of this Agreement, the term “Expenses” means
all operating expenses normal to the operation and maintenance of the Property,
including without limitation real property taxes and assessments, current
installments of any improvement bonds or assessments which are a lien on the
Property or which are pending and may become a lien on the Property, water,
sewer and utility charges, amounts payable under any Service Contract for any
period in which the Closing occurs, permits, licenses and inspection fees.
Expenses shall not include expenses which are of a capital nature.

(i) Prepaid Expenses. To the extent Expenses have been paid prior to the Closing
Date for any part of the period on or after the Closing Date, Seller shall
account to Buyer for such prepaid Expenses, and Seller shall be credited for the
amount of such prepaid expenses applicable to the period after the Closing Date.

(ii) Unpaid Expenses. To the extent Expenses relating to the period prior to the
Closing Date are unpaid as of the Closing Date but are ascertainable, Buyer
shall be credited for Seller’s pro rata share of such Expenses for the period
prior to the Closing Date.

(iii) Service Contracts. Payments due under any Service Contracts shall be
prorated as of the Closing Date, and Buyer shall be liable for all payments
accruing thereunder after the Closing. Seller shall be responsible for all
payments under all contracts and agreements not assumed by Buyer

(c) Property Taxes. Seller shall be responsible for all real and personal
property ad valorem taxes and special assessments applicable to the period prior
to the Closing Date; Buyer shall be responsible for all real and personal
property ad valorem taxes and special assessments applicable to the period from
and after the Closing Date. With respect to any property tax appeal or
reassessment filed by Seller for the current tax year or tax years (or portions
thereof) prior to the Closing, Seller shall be entitled to the full amount of
any refund or rebate resulting therefrom applicable to the period before the
Closing Date, except to the extent such amounts are payable to, or otherwise
accrue to the benefit of, the Tenants pursuant to the Leases, which amounts
Seller shall promptly refund to such Tenants.

(d) Utility Charges. All utility (including electricity, gas, water, sewer and
telephone) charges will be prorated to the Closing Date as Expenses. All
refundable utility security deposits, if any, will be retained by Seller.

 

- 17 -



--------------------------------------------------------------------------------

(e) Government Tenants. Buyer acknowledges that the Government Tenants pay Rents
in arrears. Accordingly, Seller shall receive a credit at Closing for the Rents
that accrue under the Leases of the Government Tenants in the month that Closing
occurs, to the extent any rents accrue under such Leases.

(f) Molina Rents and Reimbursements. If, as of the Closing Date, Seller is due
any amounts from Molina under its Lease that are ascertainable, Seller shall
receive a credit at Closing for such amounts. Likewise, if any amounts are due
and owing from Seller to Molina at Closing, Seller shall pay such amounts to
Molina at or before Closing. Any amounts that are due and owing from Seller to
Molina after Closing shall be paid by Seller to Molina as and when such amounts
come due, after deduction for all amounts then due and owing to Seller by Molina
or Buyer.

(g) Post-Closing. If the amount of any proration cannot be determined at the
Closing, the adjustments will be made between the parties as soon after Closing
as possible, as follows:

(i) Non-delinquent Rents. If after the Closing either Buyer or Seller collects
any non-delinquent Rents applicable to the month in which the Closing occurred
(or if Seller collects any Rents applicable to any month following the month in
which the Closing occurred), such Rents shall be prorated as of the Closing Date
and paid to the party entitled thereto not later than five (5) business days
following receipt, except to the extent such party received a credit at Closing
for such Rents.

(ii) Delinquent Rents for Month in which the Closing Occurred. If after the
Closing Date either Buyer or Seller receives from any Tenant Rents that were
delinquent as of the Closing Date and that relate to the rental period in which
the Closing occurred, then such Rents shall be applied in the following order of
priority: First, to reimburse Buyer for all out-of-pocket third-party collection
costs actually incurred by Buyer in collecting such Rents; second, to satisfy
such Tenant’s Rent obligations relating to the period after the Closing Date;
and third, to satisfy such delinquent Rent obligations relating to the period
prior to the Closing Date. Buyer agrees to use commercially reasonable efforts
to collect any such delinquent rents but Buyer has no obligation to institute
any collection action or otherwise incur any material cost in connection
therewith. Seller shall have no right to pursue or continue the collection of
such delinquent Rents from any Tenant in occupancy as of the Closing Date, but
Seller shall have the right to continue to prosecute any collection proceedings
that were initiated prior to the Closing against any tenant no longer in
occupancy as of the Closing Date. Notwithstanding the foregoing, if Molina owes
any Rents for any period prior to Closing for which Seller did not receive a
credit at Closing, Buyer shall pay all Rents received from Molina to Seller
until such Rents owed to Seller have been paid in full.

(iii) Expenses. With respect to any invoice received by Buyer or Seller after
the Closing Date for Expenses that relate to the period in which the Closing
occurred, the party receiving such invoice shall give the other party written
notice of such invoice, and the other party shall have thirty days to review and
approve the accuracy of any such invoice. If the parties agree that the Invoice
is accurate and should be paid, the parties shall compute each party’s pro rata
share, and deliver a check for that amount in favor of the vendor.

 

- 18 -



--------------------------------------------------------------------------------

(h) Survival of Obligations. The obligations of Seller and Buyer under this
Section 10.5 shall survive the Closing.

10.6 Items Not to be Prorated. There shall be no prorations or adjustments of
any kind with respect to:

(a) Insurance Premiums. Insurance Premiums shall not be prorated. Seller will
terminate its coverages as of the Closing Date, and Buyer shall be responsible
for obtaining its own coverages as of the Closing Date.

(b) Delinquent Fixed Rents for Full Months Prior to the Month in which the
Closing Occurred. Delinquent Fixed Rents with respect to Tenants under the
Leases applicable to months prior to the calendar month in which the Closing
occurred shall remain the property of Seller, and Buyer shall have no claim
thereto whether collected by Seller or Buyer, before or after the Closing, and
no responsibility of any kind with respect thereto except as specifically set
forth herein. Seller shall not take or continue to take collection measures from
or after the Closing. Buyer agrees to use commercially reasonable efforts to
collect any delinquent Fixed Rents owed Seller, but Buyer has no obligation to
institute any collection action or otherwise incur any material costs in
connection therewith. Except with respect to the Rents collected from Molina,
Fixed Rents collected from Tenants after the Closing Date shall be applied in
the following order of priority: First, to reimburse Buyer for all out-of-pocket
third-party collection costs actually incurred by Buyer in collecting such
Rents; second, to satisfy such Tenant’s Rent obligations relating to the period
after the Closing Date; and third, to satisfy such delinquent Rent obligations
relating to periods prior to the Closing Date. In the event that Buyer collects
any such delinquent Fixed Rents, Buyer shall apply such Fixed Rents as
contemplated above and shall promptly pay over to Seller any amounts properly
owed to Seller.

(c) Additional Rents Relating to Full or Partial Months Prior to the Closing
Date. If Additional Rents relating to full or partial months prior to the
Closing Date are not finally adjusted between Seller and any Tenant until after
the Closing Date, then any refund to which any Tenant may be entitled shall be
the obligation of Seller, and any additional amounts due from the Tenant for
such period shall be the property of Seller. Buyer shall have no obligation with
respect to any such refund due to any Tenant and no claim to any such amounts
due from any Tenant, except that Buyer shall promptly pay to Seller any such
delinquent Additional Rent amounts as it actually collects. If Seller receives
any refund of expenses paid prior to the Closing and relating to a period prior
to the Closing, and such expenses were reimbursed in whole or in part by any
Tenant, Seller shall refund to each Tenant its share of any such refund. Buyer
agrees to use commercially reasonable efforts to collect any such Additional
Rents but Buyer has no obligation to institute any collection action or
otherwise incur any material cost in connection therewith.

 

- 19 -



--------------------------------------------------------------------------------

(d) Security Deposits. Seller shall deliver to Buyer (or credit to Buyer at
Closing) all prepaid rents, security deposits, letters of credit and other
collateral actually held by Seller or any of its affiliates or successors in
interest under any of the Leases, to the extent not applied by Seller prior to
the Closing Date to the extent permitted under the Leases. From and after the
Contract Date, Seller shall not apply any security deposits without the Buyer’s
prior written consent.

(e) Survival. The terms of Section 10.6 shall survive the Closing.

10.7 Closing Costs. The Closing costs for this transaction shall be paid as
follows:

(a) Seller shall pay (i) any brokerage fees to the Selling Broker as required
under Section 17.8 below; (ii) one-half of all transfer and sales taxes
(including documentary transfer taxes); (iii) all costs, expenses and fees
related to the defeasance of the Existing Loan; (iv) the cost of the Title
Policy, up to but not to exceed an amount equal to the cost of owner’s standard
CLTA coverage title insurance in the amount of the Purchase Price; (v) one-half
of the escrow fees; and (vi) all other costs and expenses allocated to Seller
pursuant to this Agreement.

(b) Buyer shall pay (i) any brokerage fees to the Buying Broker as required
under Section 17.8 below; (ii) one half of all transfer and sales taxes
(including documentary transfer taxes); (iii) the increased cost of the Title
Policy associated with ALTA extended coverage and endorsements requested by
Buyer (except for “gap” coverage); (iv) all recording fees (other than in
connection with any documents recorded in connection with the defeasance of the
Existing Loan); (v) one-half of the escrow fees; and (vi) all other costs and
expenses allocated to Buyer pursuant to this Agreement.

(c) All other costs shall be paid in accordance with customary practices in the
County of Los Angeles.

10.8 Closing. Pursuant to Section 10.1 above, Title Company shall close the
escrow for this transaction when it is in a position to issue the Title Policy
and has received from Seller and Buyer the items required of each in Sections
10.2 and 10.4 above. Title Company shall close escrow by doing the following:

(a) Recording the Grant Deed in the Official Records of the County of Los
Angeles;

(b) Delivering to Buyer the Title Policy, the original documents and items
listed in Section 10.2 above, and a closing statement for the escrow consistent
with this Agreement and signed by Buyer and Seller (the “Closing Statement”),
and any refund due Buyer; and

(c) Delivering to Seller the amount due Seller as shown on the Closing
Statement, the original documents listed in Section 10.4 above, and a signed
original of Seller’s Closing Statement.

10.9 Possession. Seller shall deliver possession of the Property to Buyer on the
Closing Date, subject to the rights of the Tenants under the Leases.

 

- 20 -



--------------------------------------------------------------------------------

11. Representations and Warranties.

11.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Buyer, which representations and warranties
shall survive the Closing, and all of which (i) are material and are being
relied upon by Buyer, and (ii) are true, complete and accurate as of the date
hereof.

(a) Organization. Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and
qualified to do business, and in good standing, in the State of California.

(b) Authorization. This Agreement has been duly authorized, executed, and
delivered by Seller; the obligations of Seller under this Agreement are legal,
valid, and binding obligations of Seller; and this Agreement does not, and at
the time of Closing will not, (i) violate or conflict with the organizational
documents of Seller or any member of Seller acting on Seller’s behalf,
(ii) violate or conflict with any judgment, decree, or order of any court
applicable to or affecting Seller, (iii) breach the provisions of, or constitute
a default under, any contract, agreement, instrument, or obligation to which
Seller is a party or by which Seller is bound, or (iv) violate or conflict with
any law, ordinance, or governmental regulation or permit applicable to Seller.
All documents that are executed by Seller and that are delivered to Buyer at the
Closing will be, at the time of Closing, duly authorized, executed, and
delivered by Seller; the obligations of Seller under such documents will be, at
the time of Closing, legal, valid, and binding obligations of Seller; and such
documents will not, at the time of Closing, (i) violate or conflict with the
organizational documents of Seller or any member of Seller acting on Seller’s
behalf, (ii) violate or conflict with any judgment, decree, or order of any
court applicable to or affecting Seller, (iii) breach the provisions of, or
constitute a default under, any contract, agreement, instrument, or obligation
to which Seller is a party or by which Seller is bound, or (iv) violate or
conflict with any law, ordinance, or governmental regulation or permit
applicable to Seller.

(c) Bankruptcy. No proceedings under any federal or state bankruptcy or
insolvency laws have been commenced by or against Seller which have not been
terminated; no general assignment for the benefit of creditors has been made by
Seller; and no trustee or receiver of Seller’s property has been appointed.

(d) Not a Foreign Person. Seller is not a foreign person within the meaning of
section 1445(f)(3) of the Internal Revenue Code of 1986. Seller has read and
understands the provisions of sections 18662 and 18668 of the California Revenue
and Tax Code (the “Act”) and has a “permanent place of business” within
California within the meaning of the Act and the regulations and guidelines of
the California Franchise Tax Board promulgated from time to time pursuant
thereto.

(e) Litigation. Except as disclosed in writing to Buyer, no litigation or
proceeding is pending or, to Seller’s knowledge, threatened that affects the
Property or Seller’s ability to consummate the transactions contemplated by this
Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(f) Violations. Except as disclosed in writing to Buyer, Seller has not received
any written notice of any violation by the Property of any applicable rule,
regulation, ordinance or government directive from any administrative or
governmental authority that has not been cured.

(g) Leases; Landlord Defaults. There are no leases, rental agreements, license
agreements or occupancy rights affecting the Property other than those listed on
Exhibit C and any matters of record. Seller has not received any written notice
of a default by Seller from any Tenant under any of the Leases that has not been
cured, other than as set forth in the Tenant Estoppels.

(h) Rent Roll. Exhibit C contains a complete and correct list of all existing
Leases, setting forth with respect to each Lease, the following minimum
information (the “Rent Roll”): the name of the Tenant, the number of the room or
suite occupied by the Tenant, the square footage of the space, the commencement
and expiration dates, the amount of the monthly base rent payment, the current
monthly additional rent payment for the Tenant share of Real Property expenses
and taxes, the amount of any security deposit or prepaid rent, and the amount
and due date of any payments due Tenants in the future as reimbursement for
costs of tenant improvements. Seller shall deliver an updated Rent Roll to Buyer
two (2) business days prior to the expiration of the Due Diligence Period, which
shall be accurate as of the date set forth on the updated Rent Roll (which date
shall not be more than three (3) business days prior to the date the updated
Rent Roll is delivered to Buyer). Seller shall deliver a further updated Rent
Roll to Buyer two (2) business days prior to the Closing Date, which shall be
accurate as of the date set forth on the updated Rent Roll (which date shall not
be more than three (3) business days prior to the Closing Date).

(i) Delinquency Report. With the exception of delinquencies in the payment of
rents which are set forth on the Rent Roll, Seller has not delivered written
notice to any Tenant of any default in the payment of rent under its Lease that
has not been cured. Exhibit C contains a true and correct report (the
“Delinquency Report”) showing the name of each Tenant as to which a delinquency
currently exists as to the payment of Rents and specifying the amount of each
such delinquency, and the period of time during which each such delinquency has
been outstanding. Seller shall deliver an updated Delinquency Report to Buyer
two (2) business days prior to the expiration of the Due Diligence Period, which
shall be accurate as of the date set forth on the updated Delinquency Report
(which date shall not be more than three (3) business days prior to the date the
updated Delinquency Report is delivered to Buyer). Seller shall deliver a
further updated Delinquency Report to Buyer two (2) business days prior to the
Closing Date, which shall be accurate as of the date set forth on the updated
Delinquency Report (which date shall not be more than three (3) business days
prior to the Closing Date).

(j) Leases. The Documents contain a true, correct and complete copy of each
Lease. Each such Lease constitutes the entire agreement between Seller and each
other party thereto. As of the Closing Date, no rents due under, or any other
interest in, any of the Leases will be assigned to any party other than Buyer,
or otherwise pledged or encumbered in any way.

 

- 22 -



--------------------------------------------------------------------------------

(k) Tenant Improvements; Lease Costs. Except as set forth in Exhibit C, all of
the improvements to be constructed by Seller under each of the Leases, have been
fully completed and paid for. Except as set forth in Exhibit C, Seller has paid,
in full, any leasing commissions, except for future contingent obligations set
forth in the Rent Roll.

(l) Service Contracts. Exhibit E contains a true and complete list of all
Service Contracts. The Documents include true and complete copies of all Service
Contracts. To Seller’s knowledge, there have been no material defaults by any
Party to a Service Contract which have not been cured. To Seller’s knowledge,
Seller is not in breach or default under any Service Contract which has not been
cured. The Service Contracts constitute the entire agreement between Seller and
the other parties to the Service Contracts.

(m) Insurance. Exhibit L correctly identifies the policies of casualty and
liability insurance currently in effect with respect to the Property. All
premiums for such insurance have been paid in full. Seller has not received any
notice or request from any insurance company or Board of Fire Underwriters (or
organization exercising functions similar thereto) canceling or threatening to
cancel any of said policies or denying or disputing coverage thereunder.

(n) Commission Agreements. Except as expressly set forth in the Leases or on
Exhibit C, there are no lease brokerage agreements, leasing commission
agreements or other agreements providing for payments of any amounts for leasing
activities or procuring tenants with respect to the Property, other than such
commissions as may be due on future lease renewals, expansions or extensions.

(o) Environmental Releases. To Seller’s knowledge, no Hazardous Materials have
been discharged, released or disposed of by Seller or its members, managers,
partners, directors, officers, shareholders, trustees, beneficiaries, agents,
employees and representatives in violation of applicable Environmental Laws as
of the date of such discharge, disposal or release As used herein, the term
“Hazardous Materials” means without regard to amount and/or concentration any
hazardous or toxic substance, material or waste wherever located expressly
including but not limited to petroleum and petroleum derived compounds, which is
included within the definition of any hazardous or toxic material, substance or
waste in any federal, state or local statutes, laws, ordinances or regulations
applicable to the Property, as well as any soils, ground or surface waters,
wetlands or other environmental media which may be contaminated by such
Hazardous Material, including the following: (a) those substances defined as a
hazardous substance, hazardous waste, hazardous material, toxic substance, solid
waste, pollutant or contaminant under any Environmental Law, as defined below;
(b) those substances listed in the United States Department of Transportation
Table [49 CFR § 172.101], or by the Environmental Protection Agency, or any
successor agency, as hazardous substances [40 CFR Part 302]; (c) other
substances, materials, and wastes that are regulated or classified as hazardous
or toxic under federal, state or local laws or regulations applicable to the
Property; and (d) any material, waste, or substance that is a petroleum or
refined petroleum product or byproduct, asbestos, or any rock, including
serpentine rock, which contains or might contain asbestos, chlorinated solvents,
biologic waste, polychlorinated biphenyl, designated as a hazardous substance
pursuant to 33 USCS §1321 or listed pursuant to 33 USCS §1317, a flammable
explosive, or a radioactive

 

- 23 -



--------------------------------------------------------------------------------

material. As used herein, the term “Environmental Law” means all federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees or requirements of any government authority applicable to the
Property and regulating, relating to, or imposing liability or standards of
conduct concerning any Hazardous Material, or pertaining to environmental
conditions on or under the Property described in this Agreement, as now in
effect, including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA) [42 USCS §§9601 et seq.]; the
Resource Conservation and Recovery Act of 1976 (RCRA) [42 USCS §§6901 et seq.];
the Clean Water Act, also known as the Federal Water Pollution Control Act
(FWPCA) [33 USCS §§1251 et seq.]; the Toxic Substances Control Act (TSCA) [15
USCS §§2601 et seq.]; the Hazardous Materials Transportation Act (HMTA) [49 USCS
§§1801 et seq.]; the Insecticide, Fungicide, Rodenticide Act (7 USCS §§136 et
seq.]; the Superfund Amendments and Reauthorization Act [42 USCS §§6901 et
seq.]; the Clean Air Act [42 USCS §§7401 et seq.]; the Safe Drinking Water Act
[42 USCS §§300f et seq.]; the Solid Waste Disposal Act [42 USCS §§6901 et seq.];
the Surface Mining Control and Reclamation Act [30 USCS §§1201 et seq.]; the
Emergency Planning and Community Right to Know Act [42 USCS §§11001 et seq.];
the Occupational Safety and Health Act [29 USCS §§655 and 657]; the California
Underground Storage of Hazardous Materials Act [Health and Safety Code §§25280
et seq.]; the California Hazardous Materials Account Act [Health and Safety Code
§§25100 et seq.]; the California Safe Drinking Water and Toxic Enforcement Act
[Health and Safety Code §§24249.5 et seq.]; the Porter-Cologne Water Quality Act
[Water Code §§13000 et seq.], together with any amendments of or regulations
promulgated under the statutes cited above, and any other federal, state or
local law, statute, ordinance or regulation applicable to the Property now in
effect that pertains to the regulation or protection of the environment,
including ambient air, soil, soil vapor, groundwater, surface water, or land
use.

For purposes of the representations and warranties given by Seller in this
Agreement, the phrase “to Seller’s knowledge” or other terms regarding the
knowledge of Seller, shall mean the actual, current knowledge of Kennard P.
Perry and Cory Kristoff, excluding constructive or imputed knowledge or duty of
inquiry, existing as of the Contract Date and the Closing. In no event shall
there be any personal liability on the part of any of the foregoing individuals
on account of any breach of any representation or warranty of Seller herein.

11.2 Material Changes; Survival. Two (2) business days prior to the expiration
of the Due Diligence Period, Seller shall deliver to Buyer a certification that
all of the representations and warranties set forth in Section 11.1 remain true,
complete and accurate, except to the extent of any exceptions to such
representations and warranties identified in such certification. Further, if,
prior to the Closing, Seller becomes aware of any fact or circumstance that
would materially change a representation or warranty of Seller in this
Agreement, then Seller shall promptly, and in all events at least five
(5) business days prior to the Closing Date (which date shall be extended if
necessary to give Buyer five business days to review such material change), give
written notice of such changed fact or circumstance to Buyer. If, prior to
Closing, upon Seller’s notice or otherwise, Buyer becomes aware of the material
untruth or inaccuracy of, or facts or circumstances that would change
materially, any representation or warranty of Seller in this Agreement that was
true when made by Seller, then Buyer shall have the option of: (i) waiving such
breach of representation or warranty or material adverse change and completing
its purchase of the Property pursuant to this Agreement; (ii) reaching agreement
with Seller to

 

- 24 -



--------------------------------------------------------------------------------

adjust the terms of this Agreement to compensate Buyer for such change; or
(iii) terminating this Agreement and receiving the return of the Deposit as
Buyer’s sole remedy prior to Closing. All of Seller’s representations and
warranties shall survive the Closing; provided, however, that Seller’s
representations and warranties set forth in Sections 11.1(d) through 11.1(i)
shall survive the Closing only with respect to written claims alleging a
specific breach of one or more of those representations and warranties received
by Seller prior to the first anniversary of the Closing Date. Buyer shall not be
entitled to any right or remedy for any inaccuracy in or breach of any
representation, warranty or covenant under this Agreement or any conveyance
document unless the amount of damages, in the aggregate, proximately caused by
all such breaches or inaccuracies exceeds Fifty Thousand and No/100ths Dollars
($50,000). If Buyer’s aggregate damages exceed Fifty Thousand and No/100ths
Dollars ($50,000), Buyer shall be entitled to recover the entire first Fifty
Thousand and No/100ths Dollars ($50,000) of damages suffered by Buyer.
Notwithstanding anything to the contrary in this Agreement the aggregate
liability of Seller under this Agreement to Buyer for any and all actions or
claims by Buyer with respect to these representations and warranties that
survive the Closing shall be limited to One Million Five Hundred Thousand
Dollars ($1,500,000).

11.3 Representations and Warranties of Buyer. Buyer hereby makes the following
representations and warranties to Seller, which representations and warranties
shall survive the Closing and all of which (i) are material and are being relied
upon by Seller, (ii) are true, complete and accurate in all respects as of the
date hereof and shall be true, complete and accurate as of the Closing Date, and
(iii) shall survive the Closing:

(a) Organization. Buyer is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business, and is in good standing, in the State of California.

(b) Authorization. This Agreement has been duly authorized, executed, and
delivered by Buyer; the obligations of Buyer under this Agreement are legal,
valid, and binding obligations of Buyer; and this Agreement does not, and at the
time of Closing will not, (i) violate or conflict with the organizational
documents of Buyer or any member of Buyer acting on Buyer’s behalf, (ii) violate
or conflict with any judgment, decree, or order of any court applicable to or
affecting Buyer, (iii) breach the provisions of, or constitute a default under,
any contract, agreement, instrument, or obligation to which Buyer is a party or
by which Buyer is bound, or (iv) violate or conflict with any law, ordinance, or
governmental regulation or permit applicable to Buyer. All documents that are
delivered to Seller at the Closing will be, at the time of Closing, duly
authorized, executed, and delivered by Buyer; the obligations of Buyer under
such documents will be, at the time of Closing, legal, valid, and binding
obligations of Buyer; and such documents will not, at the time of Closing,
(i) violate or conflict with the organizational documents of Buyer or any member
of Buyer acting on Buyer’s behalf, (ii) violate or conflict with any judgment,
decree, or order of any court applicable to or affecting Buyer, (iii) breach the
provisions of, or constitute a default under, any contract, agreement,
instrument, or obligation to which Buyer is a party or by which Buyer is bound,
or (iv) violate or conflict with any law, ordinance, or governmental regulation
or permit applicable to Buyer.

 

- 25 -



--------------------------------------------------------------------------------

(c) Bankruptcy. No proceedings under any federal or state bankruptcy or
insolvency laws have been commenced by or against Buyer which have not been
terminated; no general assignment for the benefit of creditors has been made by
Buyer; and no trustee or receiver of Buyer’s property has been appointed.

12. Risk of Loss; Insurance Proceeds; Condemnation.

12.1 Damage or Destruction. In the event of damage or destruction of the
Improvements that occurs prior to the Closing Date that (i) would require the
expenditure of an amount less than one percent (1%) of the Purchase Price to
repair, and (ii) does not permit any Government Tenant or Major Non-Government
Tenant to terminate its Lease (each of the foregoing events, a “Material Damage
Event”), Buyer and Seller shall consummate this Agreement, and Seller shall
(a) assign to Buyer at Closing all rights to insurance proceeds on account of
such damage or destruction, including any insurance proceeds previously received
by Seller with respect to such damage or destruction, and (b) pay to Buyer the
amount of the deductible or retention applicable to such damage or destruction
under the insurance policy. In the event such damage or destruction results in
or causes a Material Damage Event, Buyer or Seller may elect to terminate this
Agreement by written notice to the other within ten (10) days after the Material
Damage Event. If neither party elects to terminate this Agreement, Seller shall
assign the insurance proceeds and pay the applicable deductible or retention to
Buyer at Closing and Seller shall have no further responsibility to Buyer for
such damage or destruction. If either party elects to terminate this Agreement,
the Deposit and all interest thereon shall be refunded to Buyer and the parties
shall no further obligation to each other except for those obligations which
expressly survive the termination of this Agreement.

12.2 Eminent Domain. If, prior to the Closing, a taking by eminent domain of all
or any portion of the Land or Improvements is pending, and such taking would
(i) materially and adversely interfere with the use of the Property for its
current permitted uses, (ii) materially and adversely affect ingress, egress or
parking for the Property or any Tenant’s access to its space, (iii) would permit
the termination of any Lease by any Government Tenant or Major Non-Government
Tenant, or (iv) has a value exceeding one percent (1%) of the Purchase Price
(each a “Material Taking”), Buyer or Seller shall have the right, by delivering
written notice to the other within ten (10) days after Seller delivers written
notice to Buyer of such pending taking, to terminate this Agreement, in which
event the Deposit and all interest thereon shall be returned to Buyer. If
neither party elects to terminate this Agreement or if the taking would not
result in or cause a Material Taking, then this Agreement shall remain in
effect, and Seller shall assign to Buyer at Closing its rights to the
compensation and damages due Seller on account of such taking (and will not
settle any proceedings relating to such taking without Buyer’s prior written
consent) and Seller shall have no further responsibility to Buyer for such
taking. Seller shall promptly (and in any event prior to the Closing) notify
Buyer of any condemnation affecting the Property.

The provisions of this Section 12 shall supersede the provisions of any
applicable laws with respect to the subject matter of this Section 12.

 

- 26 -



--------------------------------------------------------------------------------

13. Assignment. Buyer may not, at any time, assign this Agreement or Buyer’s
rights or obligations under this Agreement, either directly or indirectly,
without the prior written consent of Seller, which Seller may withhold in its
sole and absolute discretion. Subject to the foregoing, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns. In connection with any approved
assignment, the assignee shall assume the assignor’s obligations hereunder, but
assignor shall nevertheless remain liable therefor.

14. Seller’s Covenants During Contract Period. Between Seller’s execution of
this Agreement and the Closing, or earlier termination of this Agreement as
permitted hereunder, Seller shall (i) maintain the Property in good order,
condition and repair, reasonable wear and tear excepted; (ii) not make any
material physical changes to the Improvements; (iii) continue to manage the
Property in the manner in which it is being managed; (iv) not enter into any
contracts or agreements affecting the Property unless such contracts can be
completed or terminated prior to the Closing or Buyer, in its sole discretion,
agrees to assume such contract or agreement as of the Closing Date, in which
case such contracts shall be included within the term “Service Contracts”;
(v) not enter into any lease, amendment of lease or other agreement pertaining
to the Property, or permit any tenant of the Property to enter into any sublease
or assignment of lease, except as provided in Section 14.1; (vi) after the end
of the Due Diligence Period, not offer the Property for sale publicly or
otherwise solicit, make, pursue, negotiate or accept offers for the sale of the
Property to or from any party; (viii) maintain the insurance described on
Exhibit L in full force and effect, except as otherwise approved by Buyer; and
(ix) not dispose of or encumber the Property or any part thereof, except for
dispositions of personal property in the ordinary course of business. From and
after the Contract Date, Seller shall provide Buyer with regular written updates
as to the status of any leasing activity at the Property.

14.1 New Leases and Lease Amendments; Lease Expenses.

(a) If Seller desires to enter into any new lease affecting the Property (each a
“New Lease”) or any termination, amendment, modification, expansion or renewal
of any existing Lease (each, a “Lease Amendment”), after the Contract Date but
prior to Closing, Seller shall provide Buyer with a copy of the proposed New
Lease or Lease Amendment and a copy of the landlord’s anticipated improvement
costs, tenant improvement allowances, brokerage commissions and out-of-pocket
costs and expenses in connection with the New Lease or Lease Amendment for
Buyer’s review and approval, which approval shall not be unreasonably withheld;
provided, however, Buyer shall not have the right to disapprove any New Lease or
Lease Amendment prior to the expiration of the Due Diligence Period. Buyer shall
advise Seller, in writing, whether Buyer approves or reasonably disapproves such
proposed New Lease or Lease Amendment within three (3) business days after
Buyer’s receipt of the proposed New Lease or Lease Amendment; provided, however,
if Buyer fails to notify Seller within such three (3) business day period, Buyer
shall be deemed to have approved the proposed transaction. If after the
expiration of the Due Diligence Period, Buyer reasonably disapproves of the
proposed New Lease or Lease Amendment, Seller shall not enter into such New
Lease or Lease Amendment. If Buyer unreasonably disapproves of the proposed New
Lease or Lease Amendment, Seller shall have the full right, power and authority
to execute such New Lease or Lease Amendment so long as Seller delivers to Buyer
at least three (3) business days’ prior written notice of such execution;
provided, however, that after receipt of such notice, Buyer shall have the right
to terminate this Agreement, upon written notice delivered to Seller within
three

 

- 27 -



--------------------------------------------------------------------------------

(3) business days after receipt of Seller’s notice of execution of such New
Lease or Lease Amendment. If Buyer timely exercises such termination right, this
Agreement shall terminate and the Deposit and all interest thereon shall be
returned to Buyer. In all other events, this Agreement shall remain in full
force and effect. Notwithstanding the foregoing, Seller acknowledges that it
shall not enter into any extension or expansion of the AECOM Technology Corp.
Lease during the term of this Agreement without Buyer’s approval, which may be
withheld at Buyer’s sole discretion.

(b) New Lease Expenses. If the Closing occurs, Buyer shall assume and be
responsible for (and to the extent previously paid by Seller, reimburse Seller
on the Closing Date for) a pro rata portion of any and all improvement costs,
tenant improvement allowances, brokerage commissions and out-of-pocket costs and
expenses actually paid or incurred by Seller (collectively the “New Lease
Expenses”) arising out of or in connection with those New Leases and Lease
Amendments entered into by Seller after the Contract Date pursuant to the
foregoing provisions of this Section 14.1; such pro rata portion shall equal the
product of (i) the New Lease Expenses multiplied by (ii) a fraction, the
numerator of which is the number of months of the lease term of the New Lease
(or the number of months of the term of any exercised extension period provided
by any Lease Amendment, as applicable) remaining as of the Closing Date, and the
denominator of which is the total number of months of such lease term (or
exercised extension period, as applicable). Seller shall be responsible for the
remaining pro rata portion of the New Lease Expenses. All New Leases and Lease
Amendments entered into by Seller pursuant to this Section 14.1 shall be part of
the Leases, shall be deemed included on Exhibit C and shall be assumed by Buyer
upon Closing.

(c) Existing Lease Expenses. Seller shall be responsible for the cost of tenant
improvement work, scheduled rent-free periods and leasing commissions required
to be paid under or with respect to all Leases (and amendments thereto) entered
into prior to the Contract Date and the cost of tenant improvement work, leasing
commissions required to be paid under or with respect to Leases with Government
Tenants and the scheduled rent-free periods set forth in the Leases with
Government Tenants (collectively, “Existing Lease Expenses”), and if Seller
fails to deliver Buyer evidence reasonably acceptable to Buyer confirming that
such Existing Lease Expenses have been paid prior to the expiration of the Due
Diligence Period, Seller shall give Buyer a credit therefore at Closing which
shall be calculated as follows: Buyer and Seller shall attempt to agree on the
amount of the credit for such Existing Lease Expenses during the Due Diligence
Period, which amount shall equal 100% of the anticipated post-Closing Existing
Lease Expenses (“Closing Leasing Credit”). If Seller and Buyer can agree on the
Closing Leasing Credit on or before the expiration of the Due Diligence Period,
such amount shall be credited against the Purchase Price due from Buyer at
Closing. If Seller and Buyer cannot agree on the Closing Leasing Credit at least
five (5) business days prior to the expiration of the Due Diligence Period, then
at least three (3) business days prior to the expiration of the Due Diligence
Period, Seller shall give Buyer written notice of the amount of the Closing
Leasing Credit that Seller is willing to offer. If Buyer timely delivers the
Approval Notice, Buyer shall be deemed to have accepted Seller’s proposed
Closing Leasing Credit and Buyer will proceed with the acquisition of the
Property under the terms of this Agreement. Except as otherwise agreed to by
Seller and Buyer, the Closing Leasing Credit shall constitute Seller’s sole and
only obligations with respect to the Existing Lease Expenses, and as of the
Closing Date Buyer shall

 

- 28 -



--------------------------------------------------------------------------------

assume all such obligations (as to leasing commissions only, up to the amount
set forth for leasing commissions in the Closing Lease Credit) and indemnify and
hold Seller harmless with respect thereto (as to leasing commissions only, up to
the amount set forth for leasing commissions in the Closing Lease Credit).

15. ARBITRATION OF DISPUTES. IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES
ARISING UNDER OR RELATED TO THIS AGREEMENT, SUCH DISPUTE, SHALL BE RESOLVED BY
BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR. SUCH ARBITRATION MAY BE
INITIATED BY EITHER PARTY BY DELIVERING WRITTEN NOTICE OF INTENT TO ARBITRATE TO
THE OTHER PARTY AND TO THE SAN FRANCISCO OFFICE OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”), WHICH NOTICE SHALL DESCRIBE THE DISPUTE AND THE PARTY’S
PROPOSAL FOR RESOLVING THE DISPUTE IN DETAIL. WITHIN THIRTY (30) DAYS AFTER
DELIVERY OF SUCH NOTICE EACH PARTY SHALL PROVIDE ALL RELEVANT DOCUMENTS AND
MATERIALS THAT PERTAIN TO THE DISPUTE. THE PARTIES SHALL FIRST ENDEAVOR TO AGREE
ON THE ARBITRATOR, BUT IF THEY ARE UNABLE TO DO SO WITHIN TEN (10) DAYS AFTER
THE ARBITRATION HAS BEEN INITIATED, THE ARBITRATOR SHALL BE SELECTED, WITHIN
THIRTY (30) DAYS AFTER THE ARBITRATION WAS INITIATED, USING THE AAA PROCEDURES.
THE ARBITRATOR SHALL BE A RETIRED SUPERIOR COURT JUDGE OR A LICENSED, PRACTICING
ATTORNEY WHO IS SUBSTANTIALLY FAMILIAR WITH THE REAL ESTATE LAW, CUSTOM,
PRACTICE, OR PROCEDURE, IN THE AREA IN WHICH THE PROPERTY IS LOCATED, PERTINENT
TO THE DISPUTE BEING ARBITRATED, IN EITHER CASE WITH NOT LESS THAN TWENTY
(20) YEARS CONTINUOUS EXPERIENCE AS A JUDGE AND/OR REAL ESTATE PRACTITIONER. IN
ESTABLISHING WHETHER AN ARBITRATOR IS ABLE TO SERVE, THE PARTIES SHALL ADVISE
HIM OR HER OF THE NAMES OF ALL PARTIES AND THEIR AFFILIATES AND PRINCIPAL
OFFICERS AND OWNERS, AND CONFIRM THAT THERE IS NO CONFLICT OF INTEREST, WHICH
FOR PURPOSES HEREOF SHALL MEAN NO BUSINESS OR PERSONAL CONNECTIONS WITH THE
ARBITRATOR, OR HIS OR HER FIRM, WITH ANY OF SUCH PARTIES EITHER CURRENTLY OR AT
ANY TIME DURING THE IMMEDIATELY PRECEDING THREE (3) YEARS. THE ARBITRATION SHALL
BE CONDUCTED PURSUANT TO THE AAA’S COMMERCIAL ARBITRATION RULES, AS MODIFIED BY
THIS SECTION 15, OR BY SUCH OTHER ORGANIZATION AND RULES AS THE PARTIES MAY
MUTUALLY AGREE UPON. IF AAA IS NOT AVAILABLE AND THE PARTIES CANNOT AGREE ON AN
ALTERNATE CHOICE, THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1280 ET. SEQ. SHALL APPLY. ALL ARBITRATION PROCEEDINGS SHALL BE CONFIDENTIAL,
AND NEITHER PARTY NOR THE ARBITRATOR MAY DISCLOSE THE CONTENT OR RESULTS OF ANY
ARBITRATION HEREUNDER WITHOUT THE WRITTEN CONSENT OF BOTH PARTIES. THE
ARBITRATOR SHALL FOLLOW THE LAW (INCLUDING APPLICABLE STATUTES OF LIMITATIONS)
AND ALL RULES OF EVIDENCE UNLESS THE PARTIES STIPULATE TO THE CONTRARY. ANY
PROVISIONAL REMEDY (INCLUDING PRELIMINARY OR PERMANENT INJUNCTIONS AND WRITS OF
ATTACHMENT AND POSSESSION) WHICH WOULD BE AVAILABLE FROM A COURT OF LAW OR
EQUITY SHALL BE AVAILABLE FROM

 

- 29 -



--------------------------------------------------------------------------------

THE ARBITRATOR PENDING COMPLETION OF THE ARBITRATION. THE BENEFITED PARTY OF
SUCH PROVISIONAL REMEDY SHALL BE ENTITLED TO ENFORCE SUCH REMEDY IN COURT
IMMEDIATELY, EVEN THOUGH A FINAL ARBITRATION AWARD HAS NOT YET BEEN RENDERED.
WITHIN THIRTY (30) DAYS AFTER HIS OR HER APPOINTMENT, THE ARBITRATOR SHALL HEAR
AND DECIDE THE DISPUTE SUBMITTED TO ARBITRATION HEREUNDER AND SHALL PROMPTLY
PREPARE A WRITTEN DECISION ON THE MERITS OF THE MATTERS IN DISPUTE, WHICH
DECISION SHALL STATE THE FACTS AND LAW RELIED UPON AND THE REASONS FOR THE
ARBITRATOR’S DECISION. THE ARBITRATOR MAY, AT HIS OR HER DISCRETION, ELECT
WHETHER TO MEET WITH THE PARTIES AND WHETHER TO CONDUCT A HEARING ATTENDED BY
ALL PARTIES; PROVIDED, HOWEVER, THAT FOR DISPUTES INVOLVING $50,000.00 OR MORE,
THE ARBITRATOR SHALL CONDUCT A HEARING. DISCOVERY SHALL BE ALLOWED IN ACCORDANCE
WITH CALIFORNIA CODE OF CIVIL PROCEDURE 1283.05. THE ARBITRATOR SHALL HAVE
COMPLETE DISCRETION TO RESOLVE DISCOVERY DISPUTES, TO ORDER THE PRODUCTION OF
DOCUMENTS AND PRESENTATION OF WITNESSES AND TO LIMIT SUCH DISCOVERY, INCLUDING
THE NUMBER AND SCOPE OF DEPOSITIONS THAT MAY BE TAKEN BY THE PARTIES. PRIOR TO
ISSUING HIS OR HER FINAL WRITTEN DECISION, THE ARBITRATOR SHALL INFORM THE
PARTIES, IN WRITING, OF THE ARBITRATOR’S EXPECTED DECISION ON THE MATTER AND THE
REASONS THEREFORE AND GIVE THE PARTIES FIVE (5) BUSINESS DAYS TO SUBMIT
ADDITIONAL ARGUMENTS OR INFORMATION, IN WRITING, TO THE ARBITRATOR AND THE OTHER
PARTIES. THE AWARD OR DECISION OF THE ARBITRATOR, WHICH MAY INCLUDE AN ORDER OF
SPECIFIC PERFORMANCE, SHALL BE FINAL AND BINDING ON ALL PARTIES AND ENFORCEABLE
IN ANY COURT OF COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT THE AWARD MAY BE
VACATED OR CORRECTED FOR ANY OF THE REASONS PERMITTED UNDER AND PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 1286.2 OR 1286.6. THE ARBITRATOR
SHALL HAVE NO AUTHORITY TO MODIFY ANY OF THE TERMS OF THIS AGREEMENT. THE FEES
AND EXPENSES OF THE ARBITRATOR AND THE COSTS AND ATTORNEYS’ FEES OF THE
PREVAILING PARTY SHALL BE PAID BY THE PARTY WHO IS NOT THE PREVAILING PARTY, AS
DEFINED IN SECTION 17.7 (ATTORNEYS’ FEES) AND DETERMINED BY THE ARBITRATOR IN
ITS DECISION.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
‘ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

 

- 30 -



--------------------------------------------------------------------------------

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION TO
NEUTRAL ARBITRATION

 

/s/ Jeanne R Myerson, President   /s/ John C. Molina, CFO

 

 

 

Seller   Buyer

16. Indemnification. Each party hereby agrees to indemnify, defend, protect and
hold harmless the other party from and against any and all claims, demands,
liabilities, costs and damages, including without limitation, reasonable
attorneys’ fees (collectively, “Claims”) suffered by the other party and
resulting from or arising out of all third-party tort claims and similar claims
of the type that would typically be insured under a Commercial General Liability
Insurance Policy which are based on actions, facts or circumstances existing or
occurring during the indemnifying party’s ownership of the Property, excluding
any Claims related to hazardous substances. In addition to the foregoing, Seller
agrees to indemnify, defend, protect and hold harmless Buyer from and against
any and all enforcement actions and all fines imposed and/or pursued by: (i) the
State Water Resources Control Board, California Regional Water Quality Control
Board, the United States Environmental Protection Agency, the County of Los
Angeles, the City of Long Beach and/or any other governmental or quasi
governmental agency or instrumentality; and/or (ii) any third party, resulting
from or arising out of alleged or actual violations of federal, state or local
laws, statutes, ordinances or regulations applicable to the collection and/or
discharge of water from or through the Discharge System that occurred prior to
the Closing. Notwithstanding the foregoing, in no event shall this Section 16
require Seller to be responsible for the costs of installing, operating and/or
maintaining a water treatment system at the Property, regardless of whether such
a system is determined to be necessary by the applicable regulatory authorities
as a result of any pre-Closing violation by Seller. The provisions of this
Section 16 shall survive the Closing and conveyance of the Property to Buyer for
a period of three (3) years from the date of Closing.

17. Miscellaneous.

17.1 Notice. All notices and any other communications permitted or required
under this Agreement must be in writing and will be effective (i) immediately
upon delivery in person or by facsimile, provided delivery is made during
regular business hours or receipt is acknowledged by a person reasonably
believed by the delivering party to be employed by the recipient and that for
all facsimiles, good and complete transmission is confirmed by the sending
facsimile machine and a copy of the notice is concurrently mailed pursuant to
clause (iii) below; or (ii) upon the actual delivery as evidenced by executed
receipt of the recipient if delivered by a nationally recognized delivery
service for overnight delivery, provided delivery is made during regular
business hours or receipt is acknowledged by a person reasonably believed by the
delivering party to be employed by the recipient; or (iii) or the date shown on
the return receipt if delivered by the United States Postal Service, certified
mail, return receipt requested, postage prepaid and with the return receipt
returned to the sender marked as delivered, undeliverable or

 

- 31 -



--------------------------------------------------------------------------------

rejected. In the case of any notices sent pursuant to clauses (ii) or
(iii) above, the sender shall also send a copy of such notice by email, which
email shall be sent no later than 6:00 p.m. (Pacific Time) on the date such
notice is deposited with the delivery service or United States Postal Service.
The inability to deliver because of a changed address of which no notice was
given, or rejection or other refusal to accept any notice, shall be deemed to be
the receipt of the notice as of the first date of such inability to deliver or
rejection or refusal to accept. Any notice to be given by any party hereto may
be given by the counsel for such party. All notices must be properly addressed
and delivered to the parties at the addresses set forth below, or at such other
addresses as either party may subsequently designate by written notice given in
the manner provided in this Section 17.1:

 

        Seller:   200 Oceangate, LLC   c/o The Swig Company, LLC   220
Montgomery Street, 20th Floor   San Francisco, CA 94104   Attn:   Kennard P.
Perry   Telephone:   (415) 291-1140   Facsimile:   (415) 291-8373   Email:  
kperry@swigco.com         with copy to:   Farella Braun + Martel LLP   235
Montgomery Street   San Francisco, CA 94104   Attn: Anthony D. Ratner  
Telephone:   (415) 954-4448   Facsimile:   (415) 954-4480   Email:  
tratner@fbm.com         Buyer:   Prior to Closing:   Molina Healthcare, Inc.  
300 University Avenue, Suite 100   Sacramento, CA 95825   Attn: General Counsel
  Telephone:   (916) 646-9193 x114663   Facsimile:   (916) 646-4572   Email:  
Jeff.Barlow@Molinahealthcare.com         with copy to:   Boutin Jones Inc.   555
Capitol Mall, Suite 1500   Sacramento, CA 95814   Attn: James R. Moore  
Telephone:   (916) 321-4444   Facsimile:   (916) 441-7597   Email:  
jmoore@boutininc.com

 

- 32 -



--------------------------------------------------------------------------------

After Closing:   Molina Center LLC   200 Oceangate, Suite 100   Long Beach, CA
90802   Attn: John Molina   Telephone:   (562) 435-3666 x111128   Facsimile:  
(562) 495-7770   Email:   John.Molina@Molinahealthcare.com with a copy to:  
Molina Healthcare, Inc.   300 University Avenue, Suite 100   Sacramento, CA
95825   Attn: General Counsel   Telephone:   (916) 646-9193 x114663   Facsimile:
  (916) 646-4572   Email:   Jeff.Barlow@Molinahealthcare.com

17.2 Headings. The headings used herein are for purposes of convenience only and
should not be used in construing the provisions hereof.

17.3 Covenant of Further Assurances. The parties hereby agree to execute and
deliver such other documents and instruments (including, without limitation,
additional escrow instructions in conformity with this Agreement), and to take
such other actions, whether before or after Closing, as may reasonably be
required and which may be necessary to consummate this transaction and to
otherwise effectuate the agreements of the parties hereto; provided that such
additional documents, instruments, or actions shall not impose upon the parties
any obligations, duties, liabilities or responsibilities which are not expressly
provided for in this Agreement.

17.4 Entire Agreement. This document, together with that certain Agreement
Regarding Diligence Reports dated January 7, 2011, by and between Buyer and
Seller (the “Diligence Agreement”), and that certain Notice and Acknowledgement
by and between Seller and Molina relating to KPMG and dated January 10, 2011
(the “KPMG Acknowledgement”), together represent the final, entire and complete
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior or contemporaneous agreements, communications or
representations, whether oral or written, express or implied, including any
letters of intent, including that certain Confidentiality Agreement 200 & 300
Oceangate by and between Molina and Seller. The parties acknowledge and agree
that they may not and are not relying on any representation, promise,
inducement, or other statement, whether oral or written and by whomever made,
that is not contained expressly in this Agreement, the Diligence Agreement or
the KPMG Acknowledgement. This Agreement may only be modified by a written
instrument signed by representatives authorized to bind both parties. Oral
modifications are unenforceable.

17.5 Partial Invalidity. If any term, covenant or condition of this Agreement or
its application to any person or circumstances shall be held to be illegal,
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provisions to other persons or

 

- 33 -



--------------------------------------------------------------------------------

circumstances shall not be affected, and each term hereof shall be legal, valid
and enforceable to the fullest extent permitted by law, unless an essential
purpose of this Agreement would be defeated by the loss of the illegal,
unenforceable, or invalid provision. In the event of such partial invalidity,
the parties shall seek in good faith to agree on replacing any such legally
invalid provisions with valid provisions which, in effect, will, from an
economic viewpoint, most nearly and fairly approach the effect of the invalid
provision and the intent of the parties in entering into this Agreement.

17.6 No Waiver. No consent or waiver by either party to or of any breach or
non-performance of any representation, condition, covenant or warranty shall be
enforceable unless in a writing signed by the party entitled to enforce
performance, and such signed consent or waiver shall not be construed as a
consent to or waiver of any other breach or non-performance of the same or any
other representation, condition, covenant, or warranty.

17.7 Attorneys’ Fees. In the event of any arbitration or litigation between the
parties, whether based on contract, tort or other cause of action or involving
bankruptcy or similar proceedings, in any way related to this Agreement, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues.

17.8 Brokers and Finders. Neither party has had any contact or dealings
regarding the Property, through any licensed real estate broker or other persons
who can claim a right to a commission or finder’s fee in connection with this
transaction, except for CB Richard Ellis, Inc., representing Seller (the
“Selling Broker”) and McKinney Advisory Group, Inc., representing Buyer (the
“Buying Broker”). The parties agree that Seller shall pay a brokerage commission
to Selling Broker, pursuant to its separate agreement with the Selling Broker.
The parties agree that Buyer shall pay any amount owing to Buying Broker
pursuant to its separate agreement with the Buying Broker. In the event that any
other party claims a commission or finder’s fee in this transaction, the party
through whom the party makes its claim shall be responsible for said commission
or fee and shall indemnify the other against all costs and expenses (including
reasonable attorneys’ fees) incurred in defending against the same. This
indemnification obligation shall survive the Closing or termination of this
Agreement.

17.9 Time of the Essence. Time is of the essence of this Agreement.

17.10 Governing Law; Forum. This Agreement is entered into and shall be governed
by and construed in accordance with the laws of the State of California (without
giving effect to its choice of law principles).

 

- 34 -



--------------------------------------------------------------------------------

17.11 Interpretation. All parties have been represented by counsel in the
preparation and negotiation of this Agreement, and this Agreement shall be
construed according to the fair meaning of its language. The rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in interpreting this Agreement. Unless the
context clearly requires otherwise, (i) the plural and singular numbers shall
each be deemed to include the other; (ii) the masculine, feminine, and neuter
genders shall each be deemed to include the others; (iii) “shall,” “will,” or
“agrees” are mandatory, and “may” is permissive; (iv) “or” is not exclusive;
(v) “includes” and “including” are not limiting, absent express language to the
contrary; (vi) “days” means calendar days unless specifically provided
otherwise; and (vii) “business day” means any day other than Saturday, Sunday,
or any day that is an “optional bank holiday” under Section 7.1 of the
California Civil Code, whether or not any particular bank is open for business
on such optional bank holiday.

17.12 IRS Form 1099-S Designation. In order to comply with information reporting
requirements of Section 6045(e) of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement to designate the Title Company
(the “Designee”) as the party who shall be responsible for reporting the
contemplated sale of the Property to the Internal Revenue Service (the “IRS”) on
IRS Form 1099-S; and (ii) to provide the Designee with the information necessary
to complete Form 1099-S.

17.13 Third Party Beneficiaries. This Agreement has been made solely for the
benefit of the parties hereto and their respective successors and permitted
assigns, and nothing in this Agreement is intended to, or shall, confer upon any
other person any benefits, rights or remedies under or by reason of this
Agreement.

17.14 Compliance With Laws. Each party shall comply with all applicable laws,
rules, regulations, orders, consents and permits in the performance of all of
their obligations under this Agreement.

17.15 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission or by e-mail in a portable document format (pdf). All counterparts
shall be deemed an original of this Agreement.

17.16 Exhibits. All Recitals and Exhibits referred to in this Agreement are
incorporated herein by reference and shall be deemed part of this Agreement.

17.17 Authority. The individuals executing this Agreement on behalf of Seller
and Buyer individually represent and warrant that he or she has been authorized
to do so and has the power to bind the party for whom they are signing.

17.18 Exchange Transaction. Buyer agrees upon the request of Seller to cooperate
with Seller in closing all or part of this transaction as an exchange pursuant
to Internal Revenue Code Section 1031, provided that:

 

- 35 -



--------------------------------------------------------------------------------

(a) Buyer shall incur no additional expense or liability in connection therewith
and shall not be required to make any representations or warranties, incur any
personal liabilities or hold title to any property other than the Property;

(b) Seller shall indemnify, protect, defend and hold Buyer harmless from any
claims, liabilities, demands, causes of action, judgments, expenses, costs and
attorneys’ fees in connection with such exchange or which result from Buyer’s
compliance with this paragraph, which obligation shall survive the Closing or
termination of this Agreement; and

(c) The Closing is not extended or delayed by the exchange and the completion of
the exchange is not a condition to Seller’s obligation to close the Escrow.

17.19 Confidentiality. Buyer and Seller shall each maintain as confidential any
and all material or information about the other, the terms of this Agreement,
and the Property, and shall not disclose such information to any third party,
except, in the case of Buyer, to Buyer’s investment bankers, lender or
prospective lenders, insurance and reinsurance firms, accountants, attorneys,
environmental and other consultants, as may be reasonably required for the
consummation of this transaction, as required by law or in connection with any
arbitration or litigation between the parties, and except, in the case of
Seller, to Seller’s existing lender, attorneys, accountants and other
professional consultants, as may be reasonably required for the consummation of
this transaction, as required by law or in connection with any arbitration or
litigation between the parties. Neither party shall issue a press release or
other public statement about this Agreement or the transactions contemplated by
this Agreement without the other party’s prior written consent, unless such
release or statement is required by law. Seller acknowledges that Buyer’s
ultimate parent is a publicly traded company and that Buyer is, therefore,
subject to laws and regulations regarding the disclosure and dissemination of
business information. Buyer acknowledges that in the event this Agreement
terminates for any reason, Seller has the right and the obligation to disclose
to subsequent purchasers of the Property the price and material terms of this
Agreement, and Buyer agrees that such disclosure is a permitted disclosure under
this Section 17.19.

[Signatures on following page]

 

- 36 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Contract Date.

 

SELLER:

  

200 OCEANGATE, LLC,

a Delaware limited liability company

  

By:   200 Oceangate, Inc.,

a Delaware corporation

its Manager

  

By:   /s/ Jeanne R. Myerson

  

Jeanne R. Myerson

  

President

BUYER:

   MOLINA CENTER LLC,    a Delaware limited liability company   

By:   Molina Healthcare, Inc., a Delaware corporation

  

By: /s/ John C. Molina

  

Name: John C. Molina

  

Title: Chief Financial Officer

NOTE: BOTH PARTIES MUST INITIAL THE AGREEMENT AT SECTIONS 3.2 AND 15.

 

- 37 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGLES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.

APN: 7278-003-035 and 7278-003-036

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

EXHIBIT B

MATERIALS AND DOCUMENTS DELIVERED TO BUYER

Information Provided in 2011

FINANCIAL

 

  1. 7-2010 – 6-2011 RE Tax Invoice 7278 003 035

 

  2. 7-2010 – 6-2011 RE Tax Invoice 7278 003 036

 

  3. 200 Oceangate Balance Sheet as of 08-31-11

 

  4. 2011-08 YTD Operating Statement

 

  5. 2011-08-31 Oceangate Balance Sheet

 

  6. 2011-09-06 200 – 300 Oceangate Rent Roll

 

  7. 2011-09-19 200 Oceangate AR Aging

 

  8. 2011-09-19 200 Oceangate Rent Roll

 

  9. 2010 Escalation Reconciliation – Actual

LEASES

 

  1. 2011-09 Perona B870

 

  2. 2011-09 XO Comm Amendment

 

  3. Crowell Weedon and Co B0800 – Lease 9-9-10

SERVICE CONTRACTS

 

  1. 2011-09 Serv-Wel aka City Rent-A-Bin

 

  2. 2011-09 Trashmaster aka Master Environmental

 

  3. 2011-09 window Washing Able Acq aka UBS

2011-09-14 200 Oceangate First Am Commercial Commitment—Update

Information Provided in 2010

BOMA

 

  10. BOMA Building Square Footage Calculations

Existing Loan Information

 

  1. 2010-9-23-200 Oceangate Loan Abstract

 

  2. Complete Set of Seller’s Final Loan Docs

Financial Information

 

  1. 200 and 300 Oceangate Utility Reimbursement Detail For YTD 2010

 

  2. 2009 TAX and Operating Expenses Reconciliation Actuals

Leases

 

  1. 2008-8-11 Molina Acceptance of Premises

 

  2. 2010-11-04 Gunn Jerkens Stor Cancellation notice

 

  3. 2010-11-04 Oasis Car Wash

 

  4. 2010-11-04 United Parcel Service Drop Box Agmt

 

  5. 2010-11-18 Rocket Inter Network Org Lease Basic Lease Information

 

  6. Arco Center—Storage Rent Roll 4-14-2010

 

  7. Arthritis National Research Foundation

 

  8. Brandon and Yarc LLP

 

  9. California Coastal Commission

 

  10. California Coastal Commission (Missing Page 8)

 

  11. California State Lands Commission

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

  12. Children Today Storage Only

 

  13. Conectateya Inc

 

  14. Department of General Services

 

  15. Department of Industrial Relations

 

  16. Department of Veterans Affairs

 

  17. Earth Tech Inc

 

  18. Gunn-Jerkens Inc

 

  19. High Rise Goodies Restaurant Group aka Trimana

 

  20. J. Perez Associates Inc

 

  21. Long Beach Publishing Company aka Press Telegram

 

  22. Medco Health Solutions Inc

 

  23. Michael W. Binning

 

  24. Molina Healthcare Inc

 

  25. Moyer Lynne E

 

  26. MVP Energy LLC

 

  27. Pacific Maritime Association

 

  28. Reidman Dalessi and Dybens

 

  29. Rocket Internetworking Inc

 

  30. Rose Klein and Marias

 

  31. State Lands Commission

 

  32. Trainotti Michael

Amendments to Leases/Exhibits/License Agreements

 

  1. Arthritis National—3rd Amend to Lease 8-25-10

 

  2. California Coastal Com A1000—Exhibit B 10-16-96

 

  3.

California Coastal Commission Suite 10th Floor Plan 10-16-96

 

  4. Captivate Network Inc – Letter RE: License Agreement 9-7-10

 

  5. Crowell Weedon and Co B0800 – Lease dated 9-9-10

 

  6. D. Michael Trainotti—3rd Amend to Lease 8-25-10

 

  7. Dept of Industrial Relations B0850—Exhibit B Revised 4-28-00

 

  8. Dept of Industrial Relations B200-300—Exhibit B 5-15-97

 

  9. First Choice Coffee Service Agreement 10-26-10

 

  10. Lease Agreements in File Summary Updated 11-9-10

 

  11. License Agreements Schedule dated 11-10-2010

 

  12. Long Beach Publishing Co—Temp Use Agreement 6-10-10

 

  13. Lynn E Moyer—3rd Amend to lease 10-18-10

 

  14. Michael W. Binning—4th Amend to Lease 8-25-10

 

  15. Riedman Dalessi and Dybens—3rd Amend to Lease 8-25-10

 

  16. Rocket InterNetworking—1st Amend to lease 9-17-2010

 

  17. State Land Com A12—Exhibit A

 

  18. State Lands Com A0900—Exhibit B 5-10-01

 

  19. State Lands Com A1200—Exhibit B 3-1-93

 

  20. State Lands Com A9—Exhibit A

 

  21. US Dept of Vet Affairs—Exhibit D Letter3-21-10

 

  22. Vendor Services Summary Updated 11-9-10

Misc Income

 

  1. 200 Oceangate 2010 Income detail

Operating Statements

 

  1. 200 Oceangate 2010 Income detail (same as above)

 

  2. 2008- 12-31 Operating Statement

 

  3. 2009-12-31 Operating Statement

 

  4. 2010_05_31 200 Oceangate Operating Statement

 

  5. 2010-7-14 Parking Break down by tenant

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

  6. 2010-7-14 Parking Rates

 

  7. 2010-7-8 Parking Invoices June 09—May 10

 

  8. ARCO Parking Revenue June 2009-May 2010

Parking

 

  1. 2010-7-8 Parking Invoices June 09—May 10

 

  2. ARCO Parking Revenue June 2009-May 2010 (same as in the Operating Expense
folder)

Rent Roll

 

  1. 2010-8-19 200 and 300 Oceangate Rent Roll

Storage Rent Roll

 

  1. 2010-11-04 Storage Rent Roll Schedule Revised Nov 1

Utility

 

  1. 200 Oceangate Utility Reimbursement Detail for 2010

Leasing Status Update

 

  1. Leasing Update Prepared by CBRE 9-23-2010

New Physical Property Reports

 

  1. Phase 1 Environmental (Prepared by Partner Engineering and Science dated
9-21-2003)

 

  2. Property Condition Assessment Report (Prepared by Property Solutions
Incorporated dated 9-2-2003)

 

  3. Structural Report (Prepared by Partner Engineering and Science dated
9-21-2003)

OM Argus

 

  1. 200 & 300 Oceangate ARGUS file as of 8-5-2010

OTHER MISC DOCS

Insurance Certificate

 

  1. Wachovia Bank 200 Oceangate Insurance Certificate dated 8-12-2009

Photographs

 

  1. ARCO Center McConville 3

 

  2. 200 and 300 Oceangate McConville

PHYSICAL INFORMATION

Building Measurement—Stevenson Systems—Individual Space Plans

Various 200 Oceangate Space Plans With the Following Sheet Titles:

 

  1. 200OGA10 Model 1000.pdf

 

  2. 200OGA10 Model 1050.pdf

 

  3. 200OGA10 Model c.pdf

 

  4. 200OGA11 Model 1100.pdf

 

  5. 200OGA11 Model c.pdf

 

  6. 200OGA12 Model 1200.pdf

 

  7. 200OGA12 Model c.pdf

 

  8. 200OGA14 Model 1400.pdf

 

  9. 200OGA14 Model c.pdf

 

  10. 200OGA15 Model 1500.pdf

 

  11. 200OGA15 Model 1550.pdf

 

  12. 200OGA15 Model 1560.pdf

 

  13. 200OGA15 Model 1570.pdf

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

  14. 200OGA15 Model 1580.pdf

 

  15. 200OGA15 Model c.pdf

 

  16. 200OGA2 Model 200.pdf

 

  17. 200OGA2 Model c.pdf

 

  18. 200OGA3 Model 300.pdf

 

  19. 200OGA3 Model c.pdf

 

  20. 200OGA4 Model 400.pdf

 

  21. 200OGA4 Model c.pdf

 

  22. 200OGA5 Model 500.pdf

 

  23. 200OGA5 Model c.pdf

 

  24. 200OGA6 Model 600.pdf

 

  25. 200OGA6 Model c.pdf

 

  26. 200OGA7 Model 700.pdf

 

  27. 200OGA7 Model c.pdf

 

  28. 200OGA8 Model 800.pdf

 

  29. 200OGA8 Model 810.pdf

 

  30. 200OGA8 Model 815.pdf

 

  31. 200OGA8 Model 820.pdf

 

  32. 200OGA8 Model 850.pdf

 

  33. 200OGA8 Model c.pdf

 

  34. 200OGA9 Model 900.pdf

 

  35. 200OGA9 Model c.pdf

Various 300 Oceangate Space Plans With the Following Sheet Titles:

 

  1. 200OGB10 Model 1000.pdf

 

  2. 200OGB10 Model c.pdf

 

  3. 200OGB11 Model 1100.pdf

 

  4. 200OGB11 Model c.pdf

 

  5. 200OGB12 Model 1200.pdf

 

  6. 200OGB12 Model c.pdf

 

  7. 200OGB14 Model 1400.pdf

 

  8. 200OGB14 Model c.pdf

 

  9. 200OGB15 Model 1500.pdf

 

  10. 200OGB15 Model c.pdf

 

  11. 200OGB2 Model 200.pdf

 

  12. 200OGB2 Model c.pdf

 

  13. 200OGB3 Model 300.pdf

 

  14. 200OGB3 Model c.pdf

 

  15. 200OGB4 Model 400.pdf

 

  16. 200OGB4 Model 420.pdf

 

  17. 200OGB4 Model 430.pdf

 

  18. 200OGB4 Model 450.pdf

 

  19. 200OGB4 Model c.pdf

 

  20. 200OGB5 Model 500.pdf

 

  21. 200OGB5 Model c.pdf

 

  22. 200OGB6 Model 600.pdf

 

  23. 200OGB6 Model c.pdf

 

  24. 200OGB7 Model 700.pdf

 

  25. 200OGB7 Model c.pdf

 

  26. 200OGB8 Model 800.pdf

 

  27. 200OGB8 Model 850.pdf

 

  28. 200OGB8 Model c.pdf

 

  29. 200OGB9 Model 900.pdf

 

  30. 200OGB9 Model 910.pdf

 

  31. 200OGB9 Model 930.pdf

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

  32. 200OGB9 Model 950.pdf

 

  33. 200OGB9 Model c.pdf

 

  34. 200OGP Model A100.pdf

 

  35. 200OGP Model B100.pdf

 

  36. 200OGP Model B110.pdf

 

  37. 200OGP Model B130.pdf

 

  38. 200OGP Model B150.pdf

 

  39. 200OGP Model c.pdf

Measurement Reports

 

  1. 200-300 Oceangate—Final Measurement Report Prepared by Stevenson Systems,
Inc. dated 2008-11-06

 

  2. 200-300 Oceangate—Final Report Prepared by Stevenson Systems, Inc. dated
2008-11-06

Engineering

 

  1. Engineering Report (Prepared by Property Solutions Incorporated dated
9-2-2003)

Environmental

 

  1. Phase I Environmental (Prepared by Property Solutions Incorporated dated
9-2-2003)

Flood Report

 

  1. Flood Report (Flood Hazard Determination Prepared by Federal Emergency
Management Agency dated 10-31-2005)

Leasing Flyers

 

  1. 200 Oceangate_15th Floor.pdf

 

  2. 200 Oceangate_ste 1560.pdf

 

  3. 300 Oceangate_ste 1500.pdf

 

  4. 300 Oceangate_ste 800.pdf

Parking Plans

 

  1. 2010-7-14 Parking Break down by tenant

 

  2. 2010-7-14 Parking Rates

 

  3. Parking Garage Plans Various Sheets P1 P2 P3

Restroom

 

  1. Restroom ADA Work Memo of Completion dated 05-28-2010

Roof

 

  1. 200 and 300 Oceangate Roof Report Prepared by Roofing and Waterproofing
Forensics, Inc dated March 2006

Stacking Plan

 

  1. 2010-528 200 Oceangate Stacking Plan

 

  2. 2010-528 300 Oceangate Stacking Plan

PROPERTY FILES

Property Insurance Invoice

 

  1. 200-300 Oceangate Property Insurance Invoice 6-30-09—06-30-10

Property Tax Invoice

 

  1. Property Tax Invoices for the 2008-2009 Tax Period 200 Oceangate-Parcel 035

 

  2. Property Tax Invoices for the 2008-2009 Tax Period 200 Oceangate-Parcel 036

 

  3. Property Tax Invoices for the 2009-2010 Tax Period 200 Oceangate-Parcel 035

 

  4. Property Tax Invoices for the 2009-2010 Tax Period 200 Oceangate-Parcel 036

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

Service Contracts For the Following Vendors:

 

  1. Able Engineering

 

  2. ABM Janitorial Services-Stone Maintenance

 

  3. American City Pest Control

 

  4. Ampco System Parking

 

  5. ARCO Center Vendor Contracts

 

  6. Arrowhead Mountain Spring Water

 

  7. Associated Group

 

  8. Captivate Network

 

  9. Cogent Communications

 

  10. Direct America

 

  11. Federal Communications Commission FCC

 

  12. Kinemetrics Inc

 

  13. Master Environmental

 

  14. Matsunaga Landscaping

 

  15. Montgomery Technologies

 

  16. Otis Elevator Company Service Contract Effective Oct 1 2010

 

  17. Otis Elevator Company Modernization Contract dated 10-13-2009

 

  18. Otis Elevator Company Pre-Modernization Contract dated 5-25-2004

 

  19. PyroComm

 

  20. Rocket Internetworking Inc

 

  21. Serv-wel Disposal and Recycling

 

  22. Sky Rider Equipment

 

  23. Southland Exterior Bldg Services

 

  24. TCG Los Angeles

 

  25. Telepacific Communications

 

  26. Union Contract Engineering

 

  27. Union Contract Janitorial

 

  28. Union Contract Security

 

  29. United Building Services Able

 

  30. Universal Protection Services

 

  31. XO Communications

Various Utility Bills

 

  1. City of Long Beach Acct 43514504 (Gas and Water)

 

  2. City of Long Beach Acct 850031854 (Fire and Water)

 

  3. Southern California Edison Acct 2-02-360-7070 (Electricity)

 

  4. Southern California Edison Acct 2-24-515-6658 (Electricity)

 

  5. Southern California Edison Acct 2-28-852-0869 (Electricity)

Title Info

 

  1. 2010-08-29 200 Oceangate FirstAm Prelim Title Report

 

  2. 2010-09-09 200 AND 300 Oceangate Updated ALTA Survey

SUPPLEMENTAL DUE DILIGENCE

Depart of Industrial Relations B0850

 

  1. Depart of Industrial Relations B0850 Floor 2 Space Plan Prepared by Interni
dated5-15-97

 

  2. Depart of Industrial Relations B0850 Floor 3 Space Plan Prepared by Interni
dated5-15-97

Depart of Industrial Relations B200-300

 

  1.

Depart of Industrial Relations B200-300 Oceangate 8th Floor dated 4-18-2000
Prepared by DGS

 

  2.

Depart of Industrial Relations B200-300 Oceangate 8th Floor dated 4-18-2000
Prepared by DGS Version 2

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

EXHIBIT C

RENT ROLL

[See attached]

 

Exhibit C



--------------------------------------------------------------------------------

 

Database: COMPANY_10   

RENT ROLL

 

200 OCEANGATE LLC

9/19/2011

  

Page:                    1

Date:     9/19/2011

Time:           11:55

 

      Suite                     Rent Dates     GRA Square   Monthly     Annual  
  Monthly     Expense   Monthly   Security   Base Escalation     Options  
Future Rent Increases        Id     Tenant Name               Start     Expire  
  Footage   Base Rent     Rate PSF     Cost Recovery     Stop   Other Income  
Deposit   Cat     Year     Pct     G/U %     Nc   Term   Amount   Lead   Cat    
Date     Monthly     AmoiPSF  

Vacant Suites

  

                                           

715

     -A0810      Vacant           2,540                                    

715

     -A0820      Vacant           2,484                                    

715

     -A1550      Vacant           8,150                                    

715

     -A1560      Vacant           1,699                                    

715

     -A1580      Vacant           1,840                                    

715

     -B0420      Vacant           3,603                                    

715

     -B0450      Vacant           8,681                                    

715

     -B0830      Vacant           1,205                                    

715

     -B0900      Vacant           2,181                                    

715

     -B0950      Vacant           2,419                                    

715

     -B1500      Vacant           16,604                                    

715

     -Z0101      Vacant           378                                    

Occupied Suites

                                             

715

     -A0700      MOLINA HEALTHCARE, INC.        8/1/2006        12/31/2018     
16,575     334,144.40        241.9145        16,514.06              ESC       
2003        17.9721        95                REN        12/1/2012       
344,168.75        27.5522                                   TAX        2008     
  1.2005                  REN        12/1/2013        354,493.80        28.3788
                                                  REN        12/1/2014       
365,128.59        29.2302                                                   REN
       12/1/2015        376,082.45        30.1071                              
                    REN        12/1/2016        387,364.95        31.0103      
                                            REN        12/1/2017       
398,985.90        31.9406                                                   REN
       12/1/2018        410,955.45        32.8988         Additional Space    
715        -A0100        7/1/2008        5,518         438.91                   
                   Additional Space     715        -A0200        8/1/2006       
16,306                                          Additional Space     715       
-A0300        8/1/2006        16,575                                         
Additional Space     715        -A0400        8/1/2006        16,575            
                             Additional Space     715        -A0500       
8/1/2006        12,568         2,512.57                                      
Additional Space     715        -A0530        8/1/2006        2,846        
801.07                                       Additional Space     715       
-A0533        8/1/2006        1,161                                         
Additional Space     715        -A0600        8/1/2006        16,575            
                             Additional Space     715        -A1050       
9/1/2006        7,608         1,257.00                                 

 

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

 

Database: COMPANY_10

  

RENT ROLL

 

200 OCEANGATE LLC

9/19/2011

    
 
  Page:
Date:
Time:   
  
      
 
  2
9/19/2011
11:55   
  
  

 

     Suite                       Rent Dates     

GRA
Square

    

Monthly

    

Annual
Rate

    

Monthly
Cost

    

Expense

  

Monthly

    

Security

     Base Escalation      Options    Future Rent Increases      Id      Tenant
Name                Start      Expire      Footage      Base Rent      PSF     
Recovery      Stop    Other Income      Deposit      Cat    Year      Pct     
G/U %      Nc      Term      Amount      Lead    Cat      Date     
Monthly AmoiPSF       Additional Space      715       A1100      11/1/2006      
  12/31/2018         16,541               2,732.95                              
                        Additional Space      715       A14TH      8/1/2006   
     12/31/2018         16,575               2,738.57                           
                           Additional Space      715       AA100      6/1/2007
        12/31/2018         9,993               1,651.07                        
                                            

 

 

    

 

 

       

 

 

       

 

 

                                                             Total        
155,416         334,144.40            28,646.20            0.00               
                          

715

     -A0800       ROCKET INTERNETWORKING, INC.      11/1/2010         2/28/2016
        3,784         7,568.00         24.0000         343,16            243.75
        9,273.39       ESC      2010         .8222         95                  
  REN         11/1/2011         7,795.04       24.7200                        
                  TAX      2010         .8222                        REN        
11/1/2012         8,028.89       25.4616                                       
                             REN         11/1/2013         8,269.76      
26.2255                                                                     REN
        11/1/2014         8,517.85       27.0122                              
                                      REN         11/1/2015         8,773.39   
   27.8226                                                                    
SAT         11/1/2011         618.00       1.9598                              
                                      SAT         11/1/2012         636.54      
2.0186                                                                     SAT
        11/1/2013         655.64       2.0792                                 
                                   SAT         11/1/2014         675.31      
2.1416                                                                     SAT
        11/1/2015         695.56       2.2058

715

     -A0815       ROSE, KLEIN & MARIAS      12/11/2009         12/31/2011      
  1,398         1,475.00         12.6609                  1,032.70       ESC   
                                                                  TAX         
                       

715

     -A0830       LYNN E. MOYER, ESQ      3/1/2011         5/31/2016         749
        1,460.55         23.4000                   ESC      2011         .1624
        95         1         60         FMV            REN         3/1/2012   
     1,504.37       24.1021                                     TAX      2011   
     .1624                        REN         3/1/2013         1,549.50      
24.8251                                                               REN      
  3/1/2014         1,595.98       25.5698                                       
                       REN         3/1/2015         1,643.86       26.3369      
                                                        REN         3/1/2016   
     1,693.18       27.1270

715

     -A0831       ARTHRITIS NATIONAL RESEARCH      3/1/2011         5/31/2016   
     584         1,138.80         23.4000                   ESC      2011      
  .1266         95         1         60         FMV            REN        
3/1/2012         1,172.96       24.1019                                     TAX
     2011         .1266                        REN         3/1/2013        
1,208.15       24.8250                                                         
     REN         3/1/2014         1,244.40       25.5699                        
                                      REN         3/1/2015         1,281.73   
   26.3369                                                               REN   
     3/1/2016         1,320.18       27.1270

715

     -A0840       D. MICHAEL TRAINOTTI      3/1/2011         5/31/2016        
777         1,515.15         23.4000                   ESC      2011        
.1685         95         1         60         FMV            REN        
3/1/2012         1,560.60       24.1019                                     TAX
     2011         .1685                        REN         3/1/2013        
1,607.42       24.8250                                                         
     REN         3/1/2014         1,655.65       25.5699                        
                                      REN         3/1/2015         1,705.31   
   26.3368                                                               REN   
     3/1/2016         1,756.47       27.1269

715

     -A0845       MICHAEL W. BINNING      3/1/2011         5/31/2016         745
        1,452.75         23.4000                   ESC      2011         .1615
        95         1         60         FMV            REN         3/1/2012   
     1,496.33       24.1020                                     TAX      2011   
     .1615                        REN         3/1/2013         1,541.22      
24.8250                                                               REN      
  3/1/2014         1,587.46       25.5698                                       
                       REN         3/1/2015         1,635.08       26.3369      
                                                        REN         3/1/2016   
     1,684.14       27.1271

715

     -A0850       BRUCE A. DYBENS, A PROF LAW      3/1/2011         5/31/2016   
     3,538         6,899.10         23.4000               500.00          ESC   
  2011         .767         95         1         60         FMV            REN
        3/1/2012         7,106.07       24.1020                                 
   TAX      2011         .767                        REN         3/1/2013      
  7,319.26       24.8251                                                      
        REN         3/1/2014         7,538.83       25.5698                     
                                         REN         3/1/2015         7,765.00
      26.3369                                                               REN
        3/1/2016         7,997.95       27.1270

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

 

Database:

   COMPANY_10      RENT ROLL             Page:    3                        Date:
   9/19/2011            200 OCEANGATE LLC             Time:    11:55           
9/19/2011                  

 

     Suite
Id           Rent Dates     GRA  Square
Footage     Monthly
Base  Rent     Annual
Rate  PSF     Monthly
Cost  Recovery     Expense
Stop   Monthly
Other  Income     Security
Deposit      Base Escalation      Options   Future Rent Increases          

Tenant Name

   Start     Expire                    Cat   Year     Pct     G/U %      Nc    
Term     Amount     Lead   Cat     Date     Monthly     AmoiPSF  

715

     -A0900       CALIFORNIA STATE LANDS COMM      12/1/2010        11/30/2018
       16,599        29,197.35        21.1078               ESC                 
  REN        12/1/2011        30,073.27        21.7410                          
     TAX                    REN        12/1/2012        30,975.46        22.3932
                                                  REN        12/1/2013       
31,904.73        23.0650                                                   REN
       12/1/2014        34,486.38        24.9314                               
                   REN        12/1/2015        35,952.05        25.9910         
                                         REN        12/1/2016        37,480.02
       27.0956                                                   REN       
12/1/2017        39,072.91        28.2472   

715

     -A1000       CALIFORNIA COASTAL COMMISSION      12/1/2010        11/30/2018
       8,950        15,730.14        21.0907               ESC                 
  REN        12/1/2011        16,202.04        21.7234                          
     TAX                    REN        12/1/2012        16,688.10        22.3751
                                                  REN        12/1/2013       
17,188.74        23.0464                                                   REN
       12/1/2014        18,579.62        24.9112                               
                   REN        12/1/2015        19,369.25        25.9699         
                                         REN        12/1/2016        20,192.44
       27.0737                                                   REN       
12/1/2017        21,050.62        28.2243   

715

     -A12TH       STATE LANDS COMMISSION      12/1/2010        11/30/2018       
16,599        29,301.67        21.1832            119.00         ESC           
        REN        12/1/2011        30,180.71        21.8187                    
           TAX                    REN        12/1/2012        31,086.14       
22.4733                                                   REN        12/1/2013
       32,018.72        23.1475                                                
  REN        12/1/2014        34,609.60        25.0205                          
                        REN        12/1/2015        36,080.51        26.0839   
                                               REN        12/1/2016       
37,613.93        27.1924                                                   REN
       12/1/2017        39,212.52        28.3481                               
                   STO        1/1/2012        101.00        0.0730   

715

     -A1500       LISA BRANDON, CFLS      2/1/2011        1/31/2016        2,918
       5,690.10        23.4000              5,903.52       ESC     2011       
.6326        95                 REN        2/1/2012        5,860.80       
24.1020                                TAX     2011        .6326                
  REN        2/1/2013        6,036.63        24.8251                            
                      REN        2/1/2014        6,217.73        25.5698      
                                            REN        2/1/2015        6,404.26
       26.3369   

715

     -A1570       MVP ENERGY, LLC      3/1/2010        2/28/2015        1,992   
    3,795.76        22.8660        180.89            3,779.10       ESC     2010
       .4334        95         1        60        FMV          REN       
3/1/2012        3,909.63        23.5520                                TAX    
2010        .4334                   REN        9/1/2012        0.00       
0.0000                                                   REN        10/1/2012   
    3,909.63        23.5520                                                  
REN        3/1/2013        4,026.92        24.2586                            
                      REN        3/1/2014        4,147.73        24.9863   

715

     -B0100       HIGH RISE GOODES RESTAURANT      7/7/2005        7/31/2015   
    3,497        4,327.01        14.8482        664.11          25.00       
4,500.09       ESC     2005        .761        95         1        60        FMV
         REN        7/7/2013        4,500.09        15.4421                    
           TAX     2005        .761                      

715

     -B0130       GUNN JERKENS, INC.      6/1/2006        12/31/2011       
3,562        7,302.10        24.6000        676.33          290.00       
5,178.00       ESC     2005        .775        95         1        60           
REN        10/15/2011        7,480.20        25.2000                            
   TAX     2005        .775                      

715

     -B0150       LONG BEACH PUBLISHING COMPANY      9/1/2008        10/31/2021
       6,456        45,729.59        20.9345        4,329.87          285.00   
     ESC     2006        5.7015        95         1        120        FMV       
  REN        10/13/2011        47,101.48        21.5625                        
       TAX     2006        5.7015                   REN        10/13/2012       
48,514.52        22.2094                                                   REN
       10/13/2013        49,969.96        22.8757                               
                   REN        10/13/2014        51,469.06        23.5619      
                                            REN        10/13/2015       
53,013.13        24.2688                                                   REN
       10/13/2016        0.00        0.0000                                     
             REN        1/13/2017        54,603.52        24.9968   

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

 

Database: COMPANY_10   

RENT ROLL

 

200 OCEANGATE LLC

9/19/2011

  

Page:                    4

Date:     9/19/2011

Time:           11:55

xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx
xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx
xxxxxx xxxxxx xxxxxx     Suite                     Rent Dates     GRA Square    
Monthly     Annual     Monthly     Expense   Monthly     Security   Base
Escalation     Options   Future Rent Increases       Id     Tenant Name        
      Start     Expire     Footage     Base Rent     Rate PSF     Cost Recovey  
  Stop   Other Income     Deposit   Cat     Year     Pct     G/U %     Nc    
Term     Amount     Lead   Cat     Date     Monthly     AmoiPSF                
                                REN        10/13/2017        56,241.63       
25.7468                                                  REN        10/13/2018
       57,928.88        26.5192                                                 
REN        10/13/2019        59,666.75        27.3147                           
                      REN        10/13/2020        61,456.75        28.1342     
                                            REN        10/13/2021       
63,300.45        28.9782        Additional


Space

    715        -B0110        9/1/2008        10/31/2021        1,224           
                                Additional


Space

    715        -B0430        9/1/2008        10/31/2021        1,953           
                                Additional


Space

    715        -B1400        9/1/2008        10/31/2021        16,580           
                                         

 

 

   

 

 

     

 

 

     

 

 

                                          Total        26,213        45,729.59
         4,329.87          285.00                             

715

    -B0200      DEPT OF


INDUSTRIAL
RELATIONS

        12/1/2010        11/302018        16,334        57,688.53        21.0203
               ESC                      REN        12/1/2011        59,419.19   
    21.6509                                  TAX                      REN       
12/1/2012        61,201.76        22.3005                                       
          REN        12/1/2013        63,037.82        22.9695                 
                                REN        12/1/2014        68,138.68       
24.8281                                                  REN        12/1/2015   
    71,034.58        25.8833                                                 
REN        12/1/2016        74,053.55        26.9833                           
                      REN        12/1/2017        77,200.82        28.1301     
  Additional


Space

    715        -B0300        12/1/2010        11/30/2018        16,599         
                                           

 

 

   

 

 

     

 

 

     

 

 

                                          Total        32,933        57,688.53
         0.00          0.00                             

715

    -B0400      MANAGEMENT
OFFICE         2/8/2003        12/31/2011        2,359                    ESC   
                                                    TAX                         

715

    -B0700      DEPT OF
VETERANS
AFFAIRS         8/1/2010        7/31/2015        16,599        36,401.61       
26.3160                        1        60        PSF          REN       
8/1/2012        37,976.69        27.4547                                       
          REN        8/1/2013        39,584.08        28.6167                   
                              REN        8/1/2014        41,224.75       
29.8028   

715

    -B0800      CROWELL,


WEEDON &
CO.

        1/12/2011        6/30/2021        6,818        13,636.00        24.0000
           90.00          ESC        2011        1.4781        95        1     
  60        FMV          ANT        2/1/2012        180.00        0.3168       
                          TAX        2011        1.4781                  REN   
    1/12/2012        14,045.08        24.7200                                   
              REN        1/12/2013        14,466.43        25.4616             
                                    REN        1/12/2014        14,900.43       
26.2255                                                  REN        1/12/2015   
    15,347.44        27.0122                                                 
REN        1/12/2016        15,807.86        27.8226                           
                      REN        1/12/2017        16,282.10        28.6573     
                                            REN        1/12/2018       
16,770.56        29.5170                                                  REN   
    1/12/2019        17,273.68        30.4025                                   
              REN        1/12/2020        17,791.89        31.3146             
                                    REN        1/12/2021        18,325.64       
32.2540   

715

    -B0850      DEPT.OF
INDUSTRIAL
RELATIONs         12/1/2010        11/30/2018        7,737        13,013.82     
  20.1843                ESC                      REN        12/1/2011       
13,404.24        20.7898                                  TAX                   
  REN        12/1/2012        13,806.36        21.4135                         
                        REN        12/1/2013        14,220.56        22.0559   
                                              REN        12/1/2014       
15,371.25        23.8406                                                  REN   
    12/1/2015        16,024.53        24.8539                                   
              REN        12/1/2016        16,705.57        25.9102   

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

 

 

Database: COMPANY_10   

RENT ROLL

 

200 OCEANGATE LLC

9/19/2011

                  Page:
Date:
Time:    5
9/19/2011
11:55

 

     Suite
Id                     Rent Dates     GRA
Square
Footage     Monthly
Base Rent     Annual
Rate PSF     Monthly
Cost  Recovey     Expense
Stop   Monthly
Other  Income     Security
Deposit     Base Escalation     Options     Future Rent Increases         Tenant
Name     Start     Expire                   Cat     Year     Pct     G/U %    
Nc     Term     Amount     Lead     Cat     Date     Monthly     AmoiPSF        
                                        REN        12/1/2017        17,415.56   
    27.0113   

715

    -B0870      PERONA, LANGER, BECK, SERBIN &        8/15/2011       
11/30/2016        838                  5,974.56        ESC        2011       
.182        95                REN        12/15/2011        1,717.90       
24.6000                                  TAX        2011        .182        95
               REN        8/15/2012        1,769.44        25.3380             
                                    REN        8/15/2013        1,822.52       
26.0981                                                  REN        8/15/2014   
    1,877.20        26.8811                                                  REN
       8/15/2015        1,933.51        27.6875                                 
                REN        8/15/2016        1,991.52        28.5182             
                                    REN        12/1/2016        3,485.16       
49.9068   

715

    -B0910      J.PEREZ ASSOCIATES, INC.        7/1/2008        8/31/2013       
6,516        15,508.08        28.5600        518.42          557.00       
16,094.52        ESC        2008        1.418        95        1        60     
  FMV          REN        9/1/2012        16,094.52        29.6400             
                    TAX        2008        1.418                     

715

    -B1100      AECOM TECHNICAL SERVICES        12/15/2003        12/31/2013   
    16,580        150,727.50        25.2000        17,346.19           
300,000.00        ESC        2004        15.6156        95                     
                            TAX        2004        15.6156                     
    Additional Space     715        -B0500        12/15/2003        12/31/2013
       16,575                                            Additional Space    
715        -B0600        12/15/2003        12/31/2013        16,575             
                              Additional Space     715        -B0930       
12/15/2003        12/31/2013        3,115                                       
    Additional Space     715        -B0980        12/15/2003        12/31/2013
       2,350                                            Additional Space     715
       -B1000        12/15/2003        12/31/2013        16,580                 
                                   

 

 

   

 

 

     

 

 

     

 

 

                                          Total        71,775        150,727.50
         17,346.19          0.00                             

715

    -B1200      PACIFIC MARITIME ASSOCIATION        11/1/2008        10/31/2018
       16,580        36,938.42        26.7347        1,319.83              ESC
       2008        3.61        95                REN        11/1/2011       
38,046.57        27.5367                                  TAX        2008       
3.61                  REN        11/1/2012        39,187.97        28.3628     
                                            REN        11/1/2013       
40,363.60        29.2137                                                  REN   
    11/1/2014        41,574.51        30.0901                                   
              REN        11/1/2015        42,821.75        30.9928             
                                    REN        11/1/2016        44,106.40       
31.9226                                                  REN        3/1/2018   
    45,429.59        32.8803   

715

    -CAPDE      APB CAR WASH & DETAILING SPEC        8/15/2011        12/31/2011
       1        350.00        4,200.0000              700.00                   
       

715

    -CCUPS      UNITED PARCEL SERVICE, INC.        2/22/2011        2/1/2012   
    1                                       

715

    -CDIRE      DEPT OF INDUSTRIAL RELATIONS        1/12/2010        11/30/2018
       1                                       

715

    -CTCLA      TCG LOS ANGELES, INC.        1/20/2010        1/19/2015        1
                           1        60        FMV        365.00        SAT     
  1/20/2012        324.48        3,893.71                                       
          SAT        1/20/2013        337.46        4,049.50                   
                              SAT        1/20/2014        350.96        4,211.50
  

715

    -CXOCO      XO COMMUNICATIONS, INC.        12/28/2010        12/31/2011     
  1                            1        60                          Totals:     
 
  Occupied
Sqft:   
       88.77 %      409,481        820,991.43          54,025.00         
2,109.75        352,435.88                                       
  Vacant
Sqft:   
       11.23 %      51,784        (12 Units )                                   
            Total Sqft:          461,265        (63 Units )                     
             

 

Exhibit C, Page 5



--------------------------------------------------------------------------------

 

Database: COMPANY_10   

RENT ROLL

 

200 OCEANGATE LLC

9/19/2011

                  Page:
Date:
Time:    6
9/19/2011
11:55

 

Suite           Rent Dates     GRA Square      Monthly   Annual    Monthly     
Expense    Monthly      Security      Base Escalation    Options    Future Rent
Increases

Id

   Tenant Name      Start      Expire     Footage      Base Rent   Rate PSF   
Cost Recovey      Stop    Other Income      Deposit      Cat    Year    Pct   
G/U %    Nc    Term    Amount    Lead    Cat    Date    Monthly AmoiPSF     
Total 200 OCEANGATE LLC:         Occupied Sqft:         88.77 %      409,481   
           820,991.43        54,025.00            2,109.75         352,435.88   
                                         Vacant Sqft:        11.23 %      51,784
                (12 Units)                                                     
  Total Sqft:          461,265                 (63 Units)                       
                             Grand Total:         Occupied Sqft:         88.77
%      409,481               820,991.43        54,025.00            2,109.75   
     352,435.88                                             Vacant Sqft:       
11.23 %      51,784                 (12 Units)                                
                       Total Sqft:          461,265                 (63 Units)  
                                            

 

Exhibit C, Page 6



--------------------------------------------------------------------------------

 

   200 OCEANGATE LLC    Date 9/19/11    Exhibit C —License Agreements   

 

        Commencement           Monthly Rental                

Licensee

      Date     Expiration Date     Revenue          

Termination

 

Comments

Captivate Network

      11/30/2000        11/29/2015        Variable       

Licensor can terminate with 30

days written notice.

 

7% of ad revenue. One

5 year option remaining.

Direct America

      11/30/2006        MTM        Variable       
Mutual Option: 30 days written notice   License fee is 10% net profit

UPS

      2/2/2011        2/1/2012      $ 22.92        1      n/a  

Rocket Internetworking

      11/1/2010        2/28/2016      $ 600       

Licensor can terminate with 30

days written notice with sale of

the building. Licensee can

terminate with 30 days written

notice if unable to obtain a permit

 

TCG (AT&T)

      1/20/2010        1/19/2015      $ 312       

30 days written notice if

licensee is unable to obtain a

permit

  One 5 year option remaining.

XO Communications

  2     12/29/2000        12/31/2011      $ 455.00       

Mutual Option: 15 days written

notice if either party is in default

 

Notes:

1 —   This is paid annually at a rate of $275 a year.

2 —   XO Communications has not indicated a desire to renew.

 

Exhibit C, Page 7



--------------------------------------------------------------------------------

 

  

200 OCEANGATE LLC

  

Date 9/19/11

   Aged Delinquencies & Prepayments — Exhibit C   

A Negative Number Represents a Prepaid balance.

 

Tenant

         Amount     Current     30 Days      60 Days      90 Days      120 Days
 

Molina Health Care

     $ 7,982.88      $ 7,982.88      $ —         $ —         $ —         $ —  
  

Conectateya, Inc

     1      $ 5,291.21        $ —         $ —         $ —         $ 5,291.21   

Perona, Langer, Beck & Serbin

     2      $ (1,717.90 )    $ (1,717.90 )    $ —         $ —         $ —     
   $ —     

Department of Industrial Relations

     3      $ 87,269.20      $ 87,269.20      $ —         $ —         $ —     
   $ —     

Department of Veterans Affairs

     3      $ 40,401.61      $ 40,401.61      $ —         $ —         $ —     
   $ —     

AECOM

     $ (68,661.21 )    $ (68,661.21 )    $ —         $ —         $ —         $
—     

California Costal Commission

     3      $ 15,730.14      $ 15,730.14      $ —         $ —         $ —     
   $ —     

California State Lands

     3      $ 29,197.35      $ 29,197.35      $ —         $ —         $ —     
   $ —     

Rocket Internetworking

     $ 15,336.21      $ 12,707.43         $ 2,628.78         

XO Communications

     $ (2,680.48 )    $ (2,680.48 )    $ —         $ —         $ —         $ —  
  

High Rise Goodies

     $ 5,738.78      $ 5,738.78      $ —         $ —         $ —         $ —  
       

 

 

   

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total

     $ 133,887.79      $ 125,967.80      $ —         $ 2,628.78       $ —     
   $ 5,291.21   

Notes:

1 —  This tenant is no longer in occupancy at the building

2 —  Perona, Langer, Bech & Serbin is a new tenants to building has prepaid
rent.

3 —  The State and Federal Government pays their rent in arrears.

 

Exhibit C, Page 8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TENANT ESTOPPEL

TO: MOLINA CENTER, LLC                             [Lender                     ]

 

  Re: Suite                ,                 ,                (the “Premises”)

This estoppel certificate is delivered by the undersigned (“Tenant”) to MOLINA
CENTER LLC, a Delaware limited liability company (“Buyer”) in connection with
its contemplated purchase of certain real property commonly known as 200 & 300
Oceangate, Long Beach, California (the “Property”) from 200 Oceangate, LLC, a
Delaware limited liability company (“Landlord”) and to
                (“Lender”) in connection with its making of a loan to Buyer to
finance Buyer’s purchase of the Property, which loan will be secured by a deed
of trust (the “Deed of Trust”) on the Property. Tenant hereby certifies the
following information on which Buyer may rely in connection with its purchase of
the Property, Lender may rely in connection with its making a loan secured by
the Property, and Landlord may rely in connection with its sale of the Property
to Buyer:

1. The undersigned is the tenant in possession of the Premises under a written
lease with Landlord, dated                ,                 , [as amended
by                ], which lease [as amended] (the “Lease”) is in full force and
effect and each provision of which is binding on Tenant in accordance with its
terms. The Lease has not been modified or amended in writing or orally or by
course of conduct, except as specifically set forth above, and contains the
entire understanding and agreement between Tenant and Landlord concerning the
Premises. A true, complete and accurate copy of the Lease is attached hereto as
Exhibit A.

2. The Premises consist of approximately                [net rentable] or
[gross] square feet of [office] [retail] space.

3. The term of the Lease commenced on                and terminates
on                .

4. Current monthly base rent under the Lease is                . [Percentage
rent of                 is due [annually or quarterly]]. Base rent has been paid
through the period ending                . The Lease provides for the monthly
rent to increase as follows:                . As of the date hereof, Tenant has
no existing right to free rent, partial rent, rent rebate, credit for
improvements, rent abatement, or other rental concessions or any right to
payments from Landlord to Tenant except as follows:                .

5. The Lease requires Tenant to pay its pro rata share of increases in real
estate taxes and operating expenses for the Property and appurtenant property
over the [base year                real estate taxes and operating expenses of
$                ] or [expense stop of $                ]. Tenant’s pro rata
share of increases in common area operating expenses is

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

                . For the calendar year                , Tenant is obligated to
pay monthly estimated amounts for real estate tax and operating expense
increases of $            , and has paid such estimates through the period
ending                . Tenant is owed no refund of real estate taxes or
operating expense payments made for prior calendar years.

6. Tenant has no option to extend or to renew the term of the Lease, except as
follows:                 .

7. The Lease contains no right of first refusal or offer to lease additional
space, option to expand, option to terminate the Lease, or right of first
refusal or offer or option to purchase the Property or any interest therein,
except as follows:                .

8. The actual cash amount of the security deposit currently held by Landlord is
$                . Landlord holds no other funds or deposits of cash or property
for Tenant’s account.

9. Tenant is not, and to the best of Tenant’s knowledge Landlord is not, in
default under any provision of the Lease nor has any event occurred which with
the passage of time or giving of notice, or both, would constitute a default on
the part of Tenant or Landlord, both parties having fully performed the
obligations required to be performed by each party thereunder through the date
hereof. Tenant asserts no claim of default against Landlord or any other person
or offset or defense against the payment of rent or other charges payable by
Tenant or the performance of any other obligations by Tenant under the Lease.

10. The Premises have been delivered to Tenant in accordance with the terms of
the Lease, Tenant has accepted the Premises, and Landlord has fully completed
all construction and improvements to the Premises required to be completed by
Landlord under the Lease. Landlord has fulfilled all obligations to finance or
provide an allowance or reimbursement for improvements to the Premises.

11. The Lease entitles Tenant to the [non-exclusive] or [exclusive] use
of                parking spaces at the Property.

12. Tenant has not assigned its rights under the Lease or sublet any portion of
the Premises, or entered into any licenses or other agreements permitting
occupancy of any portion of the Premises by any person or company other than
Tenant. Tenant is in occupancy of the Premises.

13. Tenant has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Tenant’s creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of Tenant’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Tenant’s assets or (v) admitted in writing its inability to pay its
debts as they come due and no such proceeding is contemplated by Tenant or
pending.

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

14. All insurance required of Tenant under the Lease has been obtained by Tenant
and all premiums have been paid.

15. Tenant has not assigned, hypothecated, granted a security interest or
pledged its interest in the Lease to any person or entity.

16. Tenant’s current address for Notices is:

 

                 

17. Since taking possession of the Premises, Tenant has not received any written
notice that the Premises or Tenant’s use of the Premises violates any applicable
law, regulation, ordinance or directive of any governmental authority or agency
or insurance company, which violation has not been cured.

18. Since taking possession of the Premises, Tenant has not stored, generated,
manufactured, refined, treated, transported, disposed or in any way used
materials which are considered hazardous substances or wastes under applicable
environmental laws and regulations (including, without limitation, petroleum or
petroleum by-products) at the Premises or on any other part of the Property,
except for de minimus quantities incidental to the cleaning or operation of
Tenant’s business.

19. Tenant is not identified on the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control
(http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf) and any other
similar list maintained by the Office of Foreign Assets Control pursuant to any
authorizing United States law, regulation or Executive Order of the President of
the United States (“OFAC List”) nor is Tenant subject to trade embargo or
economic sanctions pursuant to any authorizing United States law, regulation or
Executive Order of the President of the United States.

20. Tenant understands that a condition of the Loan may require Lender’s consent
to any future amendment, waiver, expansion or renewal (except for expansion or
renewal rights currently permitted to Tenant by the express terms of the Lease),
and no modification, waiver, expansion or renewal made without Lender’s written
consent will be enforceable.

21. Tenant understands that a condition of the Loan may prohibit Landlord from
accepting Tenant’s rent more than 30 days prior to its due date, and no payment
of rent by Tenant more than 30 days in advance will be binding on Lender.

 

Exhibit D, Page 3



--------------------------------------------------------------------------------

Tenant agrees for a period of thirty (30) days from the date hereof to notify
Landlord, Buyer and Lender in writing of any changes to the statements made by
Tenant in this certificate promptly upon Tenant’s learning of each such change.

The statements made herein shall be binding upon us, our successors and assigns,
and shall inure to your benefit and the benefit of your successors and assigns.
The officers executing this letter have been duly empowered to do so on behalf
of the undersigned.

Dated:                                     

 

Very truly yours, By:     Name:     Its:    

 

Exhibit D, Page 4



--------------------------------------------------------------------------------

EXHIBIT E

SERVICE CONTRACTS

[See attached]

 

Exhibit E



--------------------------------------------------------------------------------

200 Oceangate

VENDOR CONTRACTS

Exhibit E — Assumed Contracts

 

     

Company Name

   Phone      Contract
Start      Contract
End      Cancellation    Renewal

1

   Able Engineering         11/1/2007         M-M       30 days written    N/A
   3300 W. Macarthur Blvd                   Santa Ana, CA 92704               

2

   ABM Janitorial/Stone Maint      (323) 727-7497         2/8/1999         M-M
      Anytime    N/A    5200 S. Eastern Avenue                   Los Angeles, CA
90040               

3

   American City Pest Con.      (800) 842-3181         6/1/1999         M-M   
   30 days written    N/A    614 W. 184th Street                   Gardena, CA
90248                   (310) 346-1175 cell               

4

   Ampco System Parking      (949) 226-9760         12/1/1998         M-M      
30 days written    N/A    165 Technology Dr. West                   Irvine, CA
92618               

5

   Arrowhead (Nestle)      (800) 950-9393         2/7/2006        
M-M
  
   30 days written    Automatic   

13109 S. Budlong Avenue

Gardena, CA 90247

local office

               12 months
unless 30
days notice
to terminate

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

200 Oceangate

VENDOR CONTRACTS

 

     

Company Name

  

Phone

 

Contract

Start

 

Contract

End

 

Cancellation

 

Renewal

6

   Associated Group    (714) 558-6100   10/1/1998   M-M   30 days written   N/A
   I610 E. McFadden Ave               Santa Ana, CA 92705           

7

   Cogent Communications    (212) 625-4769   7/21/2008   7/20/2010  
30 days written   Automatic    1015 31st St. NW Washington, DC 20007           

12 months

unless 30

day notice

to terminate

8

   First Choice Coffee Services    (562) 940-9401   10/26/2010   10/25/2012  
30 days written   N/A    7373 Flores Street               Downey, CA 90242     
     

9

   Kinemetrics Systems    (626) 795-2220   10/1/2001   12/31/2010   30 days
written   Not noted    222 Vista Avenue               Pasadena, CA 91107       
   

10

   Master Environmental    (626) 839-5551   3/5/1993   3/4/2013   verbal 30 day
  Automatic    (formerly Trashmaster)            2 yr    17890 Castleton
Street, Ste 311               City of Industry, CA 91748           

11

   Matsunaga Landscape    (714) 541-0823   1/1/2004   M-M   30 day written   N/A
   13262 Cromwell Drive               Tustin, CA 92780           

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

200 Oceangate

VENDOR CONTRACTS

 

              Contract      Contract               

Company Name

  

Phone

   Start      End      Cancellation   Renewal 12  

Montgomery Technologies, LLC

   (866) 824-8362      1/1/2008         12/31/2012       30 days written   None
 

88 Keamy Street, 4th Floor

            for cause @n/c    

San Francisco, Ca 94108

            no cause @50%                 of the product of                
all License Revn                 times 3.                 Cancellable on       
         sale of bldg/with                 30 days   13  

Otis Elevator

               

5 Year Serv Contract

   (714) 563-7108      10/1/2010         9/30/2015       30 days written    

711 E. Ball Rd, Ste 200

               

Anaheim, CA 92805

               

BRC# SAN391-400

               

Cont# SAN5081

              14  

PyroComm

   (714) 902-8000      1/1/2010         12/31/2011       30 days written   N/A  

15531 Container Lane

               

Huntington Bch, 92649

              15  

Sky Rider Equipment

   (714) 632-6890      11/1/2009         10/31/2010       30 days written   M-M
 

1180 N. Blue Gum street

               

Anaheim, CA 92806

              16  

United Building Services (Able)

   (714) 434-9494      10/1/2003         9/30/2011       30 days written  
Automatic  

3300 MacArthur Blvd.

              1 yr  

Santa Ana, CA 92704

               

(Janitorial)

             

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

200 Oceangate

VENDOR CONTRACTS

 

              Contract      Contract                    

Company Name

  

Phone

   Start      End      Cancellation      Renewal   17  

United Building Services (Able)

   (714) 434-9494      8/22/2011         8/21/2012         30 days written      
  M-M     

3300 MacArthur Blvd.

                

Santa Ana, CA 92704

                

(Window cleaning)

               18  

Universal Protection Serv.

   (562) 981-5700      11/1/2003         M-M         30 days written/        
N/A     

340 Golden Shore, Suite 100

              registered mail        

Long Beach, CA 90802

              

 

Exhibit E, Page 4



--------------------------------------------------------------------------------

200 Oceangate

VENDOR CONTRACTS

Exhibit E-1 — Non-Terminatable Contracts

 

              Contract      Contract                

Company Name

  

Phone

   Start      End      Cancellation    Renewal 1  

Master Environmental

   (626) 839-5551      3/5/1993         3/4/2011       Not noted    2 Years  

(formerly Trashmaster)

               Automatic  

17890 Castleton Street, Ste 311

                

City of Industry, CA 91748

               2  

Serv-wel Disposal & Recycling

   (323) 726-4056      4/1/2005         3/31/2011       90 days certified   
Automatic  

901 S. Maple Avenue

            anytime before    2 Years  

Moritebello, CA 90640

            end of term    3  

Telepacific (formerly Mpower)

   (909) 945-8421      5/27/2004         5/26/2012       90 days written   
Automatic  

9166 Anaheim Place Suite 100

            anytime before    2 Years  

Rancho Cucamonga, CA 91730

            end of term    --

 

Exhibit E, Page 5



--------------------------------------------------------------------------------

EXHIBIT F

GRANT DEED

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

                    

Space Above this Line for Recorder’s Use

APN: 7278-003-035 and 7278-003-036

DOCUMENTARY TRANSFER TAX:

$ SEE SEPARATE STATEMENT

¨ computed on the full value of the interest or property conveyed; or

¨ computed on the full value less value of liens or encumbrances

GRANT DEED

THIS GRANT DEED is made and entered into this             day of             ,
20    , by 200 OCEANGATE, LLC, a Delaware limited liability company (“Grantor”),
in favor of MOLINA CENTER, LLC, a Delaware limited liability company
(“Grantee”).

W I T N E S S E T H :

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, GRANTOR hereby GRANTS to Grantee that certain real property
in the County of Los Angeles, California (the “Property”) more particularly
described as follows:

LEGAL DESCRIPTION IS ATTACHED HERETO AS

EXHIBIT A AND INCORPORATED HEREIN BY THIS

REFERENCE.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

The foregoing grant is expressly subject to all matters of record as of the date
hereof and those certain unrecorded matters identified and described in Exhibit
B attached hereto and incorporated herein by this reference.

EXECUTED as of the day and year set forth above.

 

GRANTOR:

 

200 OCEANGATE, LLC,

a Delaware limited liability company

By:  

200 Oceangate, Inc.

a Delaware corporation

its Manager

 

 

        By:

     

Jeanne R. Myerson

President

[ALL SIGNATURES TO BE ACKNOWLEDGED]

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT

 

            File No: STATE OF    California    )SS       APN No: COUNTY OF     
   )      

 

On         before me,         , Notary Public, personally appeared

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                
                                                 

This area for official notarial seal.

OPTIONAL SECTION

CAPACITY CLAIMED BY SIGNER

Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the documents.

 

  ¨ INDIVIDUAL

 

  ¨ CORPORATE OFFICER(S) TITLE(S)

 

  ¨ PARTNER(S)                 ¨    LIMITED                 ¨     GENERAL

 

  ¨ ATTORNEY-IN-FACT

 

  ¨ TRUSTEE(S)

 

  ¨ GUARDIAN/CONSERVATOR

 

  ¨ OTHER

SIGNER IS REPRESENTING:

 

  Name of Person or Entity      Name of Person or Entity

OPTIONAL SECTION

Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.

THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW

 

TITLE OR TYPE OF DOCUMENT:

   

NUMBER OF PAGES

      DATE OF DOCUMENT    

SIGNER(S) OTHER THAN NAMED ABOVE

      Reproduced by First American Title Insurance Company National Commercial
Services 11/2007



--------------------------------------------------------------------------------

EXHIBIT A TO GRANT DEED

DESCRIPTION OF PROPERTY

PARCELS 2 AND 3, AS SHOWN ON PARCEL MAP NO. 5196, IN THE CITY OF LONG BEACH,
COUNTY OF LOS ANGLES, STATE OF CALIFORNIA, FILED IN BOOK 71 PAGE 14 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPT THEREFROM, ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE OF SAID LAND,
TOGETHER WITH THE RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS
OF SAID LAND LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL
PURPOSES INCIDENTAL TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS,
HYDROCARBON SUBSTANCES OR MINERALS FROM SAID OR OTHER LANDS, BUT WITHOUT,
HOWEVER, ANY RIGHT TO USE EITHER THE SURFACE OF SAID LAND OR ANY PORTION OF SAID
LAND WITHIN 500 FEET OF THE SURFACE FOR ANY PURPOSE OR PURPOSES WHATSOEVER AS
RESERVED BY VARIOUS DEEDS OF RECORD, AMONG THEM, BEING THE DEED RECORDED JULY
19, 1965 AS INSTRUMENT NO. 885 IN BOOK D2981 PAGE 153 OFFICIAL RECORDS.

APN: 7278-003-035 and 7278-003-036

Exhibit A to Grant Deed



--------------------------------------------------------------------------------

EXHIBIT B TO GRANT DEED

OFF-RECORD MATTERS

 

1. All matters which a correct survey of the Property would disclose.

 

2. All matters which could be ascertained by a physical inspection of the
Property.

 

3. A lien for non-delinquent taxes for real property and personal property, and
any non-delinquent general or special assessments against the Property.

 

4. Zoning ordinances and regulations and any other laws, ordinances or
governmental regulations restricting, regulating or relating to the use,
occupancy or enjoyment of the Property.

Exhibit B to Grant Deed



--------------------------------------------------------------------------------

EXHIBIT G

BILL OF SALE AND GENERAL ASSIGNMENT

THIS BILL OF SALE AND GENERAL ASSIGNMENT (“Assignment”) is executed as of the
            day of             , 20    , by 200 OCEANGATE, LLC, a Delaware
limited liability company (“Seller”) in favor of MOLINA CENTER LLC, a Delaware
limited liability company (“Buyer”).

RECITALS

A. Reference is made to certain real property and the improvements thereon
commonly known as 200 & 300 Oceangate, Long Beach, California, which real
property is more thoroughly described in attached Schedule I (the “Property”).
Concurrently herewith, Seller is selling to Buyer and Buyer is purchasing from
Seller all of Seller’s interest in the Property pursuant to that certain
Purchase Agreement dated as of             , 2011, between Seller and Buyer,
providing for the sale of the Property (the “Purchase Agreement”). Initially
capitalized terms used herein but not otherwise defined herein shall have the
meanings given them in the Purchase Agreement; and

B. In connection with the sale of the Property to Buyer, Seller desires to
assign and transfer to Buyer all of Seller’s interest in the Leases, Service
Contracts, Personal Property, Approvals and Warranties.

IN CONSIDERATION OF THE FOREGOING, and for other good and valuable
consideration, Seller agrees as follows:

1. Seller hereby grants, conveys, assigns and transfers to Buyer all of Seller’s
rights, title and interest in the leases referenced on Schedule II hereto and
the service, utility, management, maintenance and other contracts or agreements
listed on Schedule III hereto.

2. Concurrently herewith, Seller has assigned and delivered to Buyer the
security deposits listed on Schedule II hereto.

3. Subject to the terms of the Purchase Agreement, including the
representations, warranties and covenants by Seller therein and the waivers,
releases and covenants by Buyer therein, Buyer hereby assumes all of Seller’s
obligations under the leases referenced on Schedule II hereto, acknowledges
receipt of all of the security deposits listed on Schedule II hereto, and
assumes all of Seller’s obligations under the service, utility, management,
maintenance and other contracts or agreements listed on Schedule III hereto.

4. Seller hereby grants, transfers and conveys to Buyer all of Seller’s interest
in:

 

  (a) all personal property described on Schedule IV hereto; and

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

(b) all transferable or assignable certificate(s) of occupancy, building or
equipment permits, consents, authorizations, variances, waivers, licenses,
permits, certificates and approvals from any governmental or quasi-governmental
authority with respect to the Land or the Improvements, and all transferable or
assignable warranties, representations, guaranties, and miscellaneous rights
relating to the ownership, development, use and operation of the Land and
Improvements.

5. Buyer acknowledges and agrees that the Leases, Service Contracts, Personal
Property, Approvals and Warranties assigned, transferred and conveyed hereby are
being assigned, transferred, and conveyed “AS IS, WHERE IS” subject to, and in
accordance with, the terms of Section 8 of the Purchase Agreement.

6. Any disputes under this Assignment shall be arbitrated in accordance with the
provisions of Section 15 of the Purchase Agreement. In the event of any
arbitration or litigation between the parties, whether based on contract, tort
or other cause of action or involving bankruptcy or similar proceedings, in any
way related to this Agreement, the non-prevailing party shall pay to the
prevailing party all reasonable attorneys’ fees and costs and expenses of any
type, without restriction by statute, court rule or otherwise, incurred by the
prevailing party in connection with any action or proceeding (including
arbitration proceedings, any appeals and the enforcement of any judgment or
award), whether or not the dispute is litigated or prosecuted to final judgment.
The “prevailing party” shall be determined based upon an assessment of which
party’s major arguments or positions taken in the action or proceeding could
fairly be said to have prevailed (whether by compromise, settlement, abandonment
by the other party of its claim or defense, final decision, after any appeals,
or otherwise) over the other party’s major arguments or positions on major
disputed issues.

7. The terms of this Assignment shall bind and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

8. The parties agree to execute such other documents and perform such other acts
as may be necessary or desirable to carry out the purposes of this Assignment.
This Assignment may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Assignment.

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date and
year first above written.

 

SELLER:    BUYER:

200 OCEANGATE, LLC,

a Delaware limited liability company

  

MOLINA CENTER LLC, a Delaware limited

liability company

By: 200 Oceangate, Inc.

       a Delaware corporation

       its Manager

   By: Molina Healthcare, Inc., a Delaware corporation

 

        By:

       By:       

Jeanne R. Myerson

   Name:       

President

   Title:     

 

Exhibit G, Page 3



--------------------------------------------------------------------------------

SCHEDULE I TO BILL OF SALE AND GENERAL ASSIGNMENT

DESCRIPTION OF THE PROPERTY

 

Exhibit G, Page 4



--------------------------------------------------------------------------------

SCHEDULE II TO BILL OF SALE AND GENERAL ASSIGNMENT

LIST OF LEASES AND SECURITY DEPOSITS

 

Exhibit G, Page 5



--------------------------------------------------------------------------------

SCHEDULE III TO BILL OF SALE AND GENERAL ASSIGNMENT

LIST OF SERVICE CONTRACTS

 

Exhibit G, Page 6



--------------------------------------------------------------------------------

SCHEDULE IV TO BILL OF SALE AND GENERAL ASSIGNMENT

ITEMIZATION OF PERSONAL PROPERTY

 

Exhibit G, Page 7



--------------------------------------------------------------------------------

 

EXHIBIT H

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a buyer of a U.S. real
property interest must withhold tax if the seller is a foreign person. To inform
MOLINA CENTER LLC, a Delaware limited liability company (the “Buyer”), that
withholding tax is not required upon the disposition of a U.S. real property
interest by 200 OCEANGATE, LLC, a Delaware limited liability company (the
“Seller”), the undersigned hereby certifies the following on behalf of Seller:

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Seller’s U.S. employer identification number is                     ; and

3. Seller’s office address is: 220 Montgomery Street, 20th Floor

                   San Francisco, CA 94104

4. I,                     understand that this certification may be disclosed to
the Internal Revenue Service by the Buyer and that any false statement I have
made here could be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Seller.

Dated: January             , 201    

 

By:       (Individual Signatory)

Name:     Title:   Authorized Representative for Seller

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE TO TENANTS

 

(tenant’s name and address)                

 

  Re: Purchase of the building located at 200 & 300 Oceangate, Long Beach,
California (“Property”), by Molina Center LLC, a Delaware limited liability
company (“New Owner”)

Dear Sir or Madam:

We hereby notify you that we have sold the Property, in which you are a tenant,
and assigned your lease to New Owner, effective as of             . New Owner
will be your landlord effective immediately.

Prior to such sale, we were holding a security deposit from you under your lease
in the amount of $            , which amount has been transferred to New Owner.

From this date forward you are authorized and directed to make any payment due
to the landlord under your lease to New Owner, which should be delivered to its
managing agent,             , at the following address:             . Your
checks should be made payable to New Owner.

New Owner and             are looking forward to working with you.

 

200 OCEANGATE, LLC,

a Delaware limited liability company

By:  

200 Oceangate, Inc.

a Delaware corporation

its Manager

 

        By:

     

Jeanne R. Myerson

President

Date:    

 

Exhibit I, Page 1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF OWNER’S AFFIDAVIT

OWNER’S AFFIDAVIT

The undersigned first being duly sworn, deposes and says:

 

1. That they are the owner of the certain real property in the State of
California, described in your Commitment for Title Insurance or Preliminary
Title Report No.

 

2. That the land is improved by a:

 

  ( ) Office Building

 

  ( ) Commercial Building

 

  ( ) Industrial Building

 

  ( ) Other:

 

3. First American Title Insurance Company (referred to as “First American”) has
been requested to issue a form of policy of title insurance showing as an
exception to title in Schedule B therein all existing leases affecting the real
property referred to above and described in the Commitment/Preliminary Title
Report issued in connection with this transaction.

In addition to any other requirements it may have, First American has requested
that the undersigned provide it with a certified list of all of the lessees
under existing leases.

Therefore, in response to such request made by First American, the undersigned
hereby declares that, to its knowledge, the rent roll attached hereto as Exhibit
A, represents all of the lessees under all subsisting leases affecting the
subject property.

The undersigned also declares that to its knowledge, no leases contain
provisions for either options to purchase or the rights of first refusal to
purchase, or both, other than: the lease with Molina Healthcare, Inc.

 

4. That there have been no repairs, work of improvements or materials furnished
to the premises by or on behalf of Grantor within 90 days, except:            

(Insert Info. or Specify “NONE”, as applicable.)

That the work of improvement, if any:

 

  ( ) Started on                     ( ) Was completed on             

 

  ( ) Will be completed on             

 

Exhibit J, Page 1



--------------------------------------------------------------------------------

5. That there are no unpaid bills for labor or material because of any
improvements made by or on behalf of Grantor to the above premises, except:

(Insert Info. or Specify “NONE”, as applicable.)

 

6. That the undersigned has not received any supplemental tax bill which is
unpaid.

 

7. That this Affidavit is given for the purpose of inducing First American Title
Insurance Company and its Agents, Offices and Subsidiaries to issue its
Policy(ies) of Title Insurance which may provide coverage as to the items
mentioned above and that the statements made herein are true and correct to
my/our own knowledge.

 

8. The undersigned acknowledge that they have read the foregoing and fully
understand the legal aspects of any misrepresentation and/or untrue statements
made herein and indemnify and hold harmless First American Title Insurance
against liability occasioned by reason of reliance upon the statements made
herein.

 

9. Grantor has not and will not, for the period commencing on the business day
prior to close of escrow, at 7:30 a.m. through the recording of the Deed
transferring title to the Property to the Grantee (such period is called the
“Gap Period”), encumber, cause any defect to appear in the title to the Property
or make any conveyance of all or any part of the Property except for the
documents executed in favor of, or at the request of Grantee. Grantor agrees to
hold harmless and indemnify First American Title Insurance Company (“Title
Company”) against all reasonable costs, expenses and attorneys’ fees suffered or
incurred by Title Company as a result of the failure of Grantor, upon receipt of
written notice from the Title Company, to promptly remove, bond or otherwise
dispose of any such encumbrance, defect or conveyance that may arise or be filed
against the Property as a result of any act or omission of the Grantor during
the Gap Period.

Date:                                                  

 

200 OCEANGATE, LLC,

a Delaware limited liability company

By:  

200 Oceangate, Inc.

a Delaware corporation

its Manager

        By:

     

Jeanne R. Myerson

President

 

Exhibit J, Page 2



--------------------------------------------------------------------------------

RENT ROLL—EXHIBIT A

 

(    ) None

 

(    ) Tenants based only on month-to-month rental agreements

 

(    ) Leases as described below or attached hereto

 

Exhibit J, Page 3



--------------------------------------------------------------------------------

EXHIBIT K

BUYER’S INSURANCE

[See attached]

 

Exhibit K



--------------------------------------------------------------------------------

LOGO [g267577g63q64.jpg]

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

LOGO [g267577g35d36.jpg]

 

Exhibit k, Page 2



--------------------------------------------------------------------------------

EXHIBIT L

SELLER’S INSURANCE

[See attached]

 

Exhibit L



--------------------------------------------------------------------------------

LOGO [g267577g46s20.jpg]

 

Exhibit L, Page 1



--------------------------------------------------------------------------------

LOGO [g267577g44b84.jpg]

 

Exhibit L, Page 2



--------------------------------------------------------------------------------

LOGO [g267577g58z31.jpg]

 

Exhibit L, Page 3